Exhibit 10.2

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

BY AND AMONG

 

AMERICAN AWS-3 WIRELESS III L.L.C.

(AS LENDER)

 

AND

 

SNR WIRELESS LICENSECO, LLC

(AS BORROWER)

 

AND

 

SNR WIRELESS HOLDCO, LLC

(AS GUARANTOR)

 

Dated as of October 13, 2014

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amended and Restated Credit Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Credit Agreement”) is entered into as of
October 13, 2014 (the “Effective Date”), by and among AMERICAN AWS-3 WIRELESS
III L.L.C., a Colorado limited liability company (solely in its capacity as
lender hereunder, “Lender”), SNR WIRELESS LICENSECO, LLC, a Delaware limited
liability company (“Borrower”), as borrower, and SNR WIRELESS HOLDCO, LLC, a
Delaware limited liability company (“Guarantor”), as guarantor.

 

RECITALS

 

WHEREAS, the FCC has announced that it will auction licenses to use spectrum in
the 1695-1710 MHz and 1755-1780/2155-2180 MHz bands in an auction designated by
the FCC as Auction Number 97 (the “Auction”) and that is currently scheduled by
the FCC to begin on November 13, 2014, as the same may be rescheduled or
modified by the FCC;

 

WHEREAS, through the Borrower, Lender desires to participate in the Auction
together with SNR Wireless Management, LLC, a Delaware limited liability company
(“SNR”), and SNR desires to participate in the Auction together with Lender;

 

WHEREAS, Borrower is a wholly-owned subsidiary of Guarantor;

 

WHEREAS, contemporaneously with the execution and delivery of this Credit
Agreement, SNR, Lender and Guarantor have entered into the LLC Agreement (as
defined below);

 

WHEREAS, SNR is the sole manager of Guarantor;

 

WHEREAS, it is the intention of the parties that, subject to the application of
the FCC Rules, Borrower will be entitled to the Auction Benefits in the Auction
as a result of SNR’s qualification as a “very small business” under the terms of
the FCC Rules in effect on the initial application date of the Auction,
including Sections 1.2110(b)(1) and 27.1106(a)(2) of the FCC Rules;

 

WHEREAS, the Auction Benefits are of substantial value to Borrower;

 

WHEREAS, in order to induce SNR to permit Lender to invest in Borrower through
Guarantor and to enter the LLC Agreement, and in consideration therefor, Lender
wishes to make and establish a line of credit for Borrower in the aggregate
amount not to exceed the Loan Commitment Amount for the purposes of (i) Borrower
participating as a bidder and obtaining Licenses in the Auction;
(ii) facilitating the Build-Out and operation of the License Systems and
(iii) Borrower making certain limited distributions to Guarantor;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition precedent to SNR entering into the LLC Agreement and
participating in the Auction through Borrower that each of Lender and the Loan
Parties executes and delivers this Credit Agreement; and

 

WHEREAS, as of September 12, 2014, Lender, Borrower, and Guarantor entered into
a credit agreement relating to the matters set forth herein (“Original Credit
Agreement”), and, pursuant to Section 8.7 of the Original Credit Agreement,
Lender, Borrower, and Guarantor wish to amend and restate the Original Credit
Agreement to read as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

Section 1.                                        Defined Terms and Rules of
Interpretation

 

1.1                               Definitions.  The following terms shall have
the following meanings in this Credit Agreement:

 

“Acquisition Sub-Limit” shall mean the dollar amount equal to the sum of (a) the
net purchase price of all Licenses for which Borrower is the Winning Bidder in
the Auction minus the amount of all capital contributions made by the Guarantor
to the Borrower for the purpose of making payments to the FCC, plus (b) all
amounts needed by Borrower to pay any withdrawal or other FCC penalties, which
shall be used solely to participate in the Auction and to pay the net winning
bids for licenses for which Borrower is the Winning Bidder, including to make
any required deposits or down payments to the FCC in connection therewith, and
to make payments to the FCC for bid withdrawal payment obligations pursuant to
Section 2.2(a)(ii).

 

“Adverse FCC Action” shall have the meaning set forth in Section 8.12(a).

 

“Adverse FCC Action Reformation” shall have the meaning set forth in
Section 8.12(a).

 

“Affiliate” shall mean, with respect to a Person, any other Person that either
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with such Person at any time during the
period for which the determination of affiliation is being made; provided that
the Members shall not be deemed to be the Affiliates of Borrower, Guarantor, and
the Borrower Subsidiaries for purposes of this Credit Agreement; provided,
further, however, that for purposes of this Credit Agreement, EchoStar
Corporation and EchoStar Corporation’s direct and indirect subsidiaries will not
be considered or deemed to be Affiliates of Lender.  For the avoidance of doubt,
for purposes of this Credit Agreement, Lender is not an Affiliate of the
Borrower or Guarantor.

 

“Amortization Commencement Date” shall mean the date sixty days following the
fifth anniversary of the last Initial Grant Date (as defined in the LLC
Agreement); provided,

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

however, that if SNR exercises its Put Right (as defined in the LLC Agreement)
in accordance with the terms of the LLC Agreement prior to such date and has not
been paid in full the Put Price (as defined in the LLC Agreement) in connection
therewith, then the Amortization Commencement Date shall be extended to the
first Business Day following the date on which the SNR Members have been paid in
full the Put Price.

 

“Applicable Law” shall mean with respect to any Person, any federal, state,
local or foreign law, statute, ordinance, rule, regulation, Judgment, order,
injunction or decree or any interpretation or administration of any of the
foregoing by, any Governmental Authority, whether in effect as of the Effective
Date or thereafter, and in each case as amended, applicable to such Person or
its Affiliates or their respective assets, including the FCC Rules.

 

“Auction” shall have the meaning set forth in the recitals hereto.

 

“Auction Benefits” means the eligibility of the License Company and its
Subsidiaries to hold any of the licenses for which the License Company is the
Winning Bidder in the Auction the ability of the License Company and each of its
Subsidiaries to realize the twenty five percent (25%) Bidding Credits and other
financial benefits that it derives from its status as a Qualified Person without
the payment of unjust enrichment penalties with respect to such Bidding Credits.

 

“Auction Date” shall mean the date on which the first round of bidding in the
Auction commences.

 

“Auction Funds” shall mean funds paid by the Borrower to the FCC in accordance
with FCC Rules (a) to become eligible to participate in the Auction; (b) as a
down payment or winning bid payment for any license for which Borrower is the
Winning Bidder or (c) as an Auction related bid withdrawal payment.

 

“Balance Amount” shall have the meaning set forth in Section 2.2(a)(iii).

 

“Bidding Credit” means, with respect to any license for which Borrower was the
Winning Bidder, an amount equal to the excess of the gross winning bid placed in
the Auction by Borrower for such license over the net winning bid placed in the
Auction by Borrower for such license.

 

“Bidding Protocol” shall mean the Bidding Protocol and Joint Bidding
Arrangement, dated as of September 12, 2014 (as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its terms), by and among SNR, Lender, Guarantor, Borrower, and, for
purposes of Sections 4 and 5 thereof only, American AWS-3 Wireless I L.L.C..

 

“Borrower” shall have the meaning set forth in the preamble hereto.

 

“Borrower Change in Control Event” shall be deemed to have occurred if (a) there
shall be consummated (i) any consolidation or merger of Borrower in which
Borrower is not the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------


 

continuing or surviving entity, other than a merger of Borrower in which the
holders of the equity securities of Borrower immediately prior to such merger
have the same proportionate ownership of the voting equity securities of the
surviving entity immediately after the merger or (ii) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of Borrower; (b) the member(s) of
Borrower approve any plan or proposal for the liquidation or dissolution of
Borrower or (c) Borrower ceases to be a wholly-owned Subsidiary of Guarantor.

 

“Borrower Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, liabilities, prospects, or condition (financial or
otherwise) of Borrower and the Borrower Subsidiaries, taken as a whole, except
for any such effects resulting directly or indirectly from (a) changes in the
wireless broadband industry generally; (b) changes in general economic
conditions or the financial, banking or securities markets generally (including
any disruption thereof and any decline in the price of any security or any
market index); (c) any act of war, armed hostilities or terrorism, or the
escalation of hostilities; (d) changes in GAAP or its application and
(e) changes in Applicable Law (including the FCC Rules) affecting the wireless
broadband industry generally.

 

“Borrower Obligations” shall mean the collective reference to the payment and
performance by Borrower of each covenant and agreement of Borrower contained in
this Credit Agreement and the other Loan Documents to which Borrower is a party
or by which it is bound.

 

“Borrower Subsidiary” shall mean each Subsidiary of Borrower, each of which
shall be a Delaware limited liability company (unless otherwise consented to by
Lender) and shall be wholly owned by Borrower.

 

“Build-Out” shall mean the construction and associated operation by Borrower and
the Borrower Subsidiaries of a fixed or mobile wireless system using the
spectrum authorized for use under the Licenses in accordance with the technical
parameters, including coordination, set forth in the FCC Rules.

 

“Build-Out Loan Request” shall have the meaning set forth in Section 2.2(b).

 

“Build-Out Sub-Limit” shall mean on and after the Effective Date, an amount
equal to *** plus such additional amounts as Borrower and Lender mutually agree
are necessary to meet the Borrower’s and its Subsidiaries’ Build-Out plans,
which shall be used by Borrower to fund the Build-Out and initial operation of
the License Systems, including payment of management or similar fees (whether by
Borrower, Guarantor or any of their Subsidiaries), if any, to SNR and Lender.

 

“Business” shall have the meaning given to that term in the LLC Agreement.

 

“Business Day” shall mean any day other than Saturday, Sunday, or other day on
which commercial banks in New York, New York are authorized or required to close
under the laws of the State of New York.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------


 

“Claims” shall have the meaning set forth in Section 8.4.

 

“Commitment Period” shall mean the period commencing on the Effective Date and
expiring on the earliest to occur of (a) the Maturity Date; (b) the date that
the LLC Agreement is terminated by either party pursuant to Section 13.1(b) of
the LLC Agreement; (c) the date on which the Management Agreement has been
terminated (following the expiration of the applicable notice period) by Lender
pursuant to Section 10.2(b) thereof (other than Section 10.2(b)(iv)); (d) the
date that is one hundred eighty (180) days after the date on which the Borrower
or any Borrower Subsidiary enters into any contract or agreement pursuant to
which any direct competitor of Lender or any entity in which any direct
competitor of Lender owns, directly or indirectly, an interest in excess of
twenty percent (20%), is engaged to provide management or material technical
services to the Borrower or any Borrower Subsidiary in the nature of those
provided by Lender under the Management Agreement; (e) the Mandatory Prepayment
Date.

 

“Consolidated Net Income” shall have the meaning set forth in
Section 6.16(b)(i).

 

“Control” (including the correlative meanings of the terms “Controlled by,”
“Controlling” and “under Common Control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise.

 

“Control Agreement” shall mean such agreements, instruments or other documents
that Lender shall reasonably request (subject to the terms and conditions of the
Intercreditor and Subordination Agreement) from time to time from any of
Guarantor, Borrower or any of Borrower’s Subsidiaries granting Lender “control”
(as such term is used in Section 9-104 of the Uniform Commercial Code of the
State of Delaware) in order to perfect, to ensure the continued perfection of,
and to protect the assignment and security interest granted or intended to be
granted in any deposit or securities accounts of Guarantor, Borrower or any
Borrower Subsidiaries or such other deposit or securities accounts in which
Guarantor, Borrower or any Borrower Subsidiaries may have an interest.

 

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 

“Default Rate” shall have the meaning set forth in Section 2.3(f).

 

“Down Payment Amount” shall have the meaning set forth in Section 2.2(a)(ii).

 

“Down Payment Date” shall have the meaning set forth in Section 2.2(a)(ii).

 

“Economic Element” shall have the meaning set forth in Section 8.12(a).

 

“Effective Date” shall have the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------


 

“Equity Interests” means capital stock, partnership interests, limited liability
company interests or other ownership or beneficial interests of any Person.

 

“Event of Default” shall have the meaning set forth in Section 7.1.

 

“Excess Cash” shall mean, for any period, the sum of all cash and cash
equivalents held by Guarantor, Borrower and any of its Subsidiaries at the time
of determination in excess of such amount required (as determined in good faith
by Borrower) for Guarantor, Borrower and the Borrower Subsidiaries to satisfy
the then current liabilities of Guarantor, Borrower and the Borrower
Subsidiaries and provide a reasonable reserve for the future liabilities
(including obligations to make distributions pursuant to Section 3.1(b) of the
LLC Agreement) and then current and future operating expenses and capital
expenditures of Guarantor, Borrower and the Borrower Subsidiaries.

 

“FCC” shall mean the Federal Communications Commission or any successor agency
or entity performing substantially the same functions.

 

“FCC Rules” shall mean the Communications Act of 1934, as amended by, inter
alia, the Telecommunications Act of 1996, codified at 47 U.S.C. § 151 et seq.,
as it may be amended in the future, including the rules and regulations
established by the FCC and codified in Title 47 of the Code of Federal
Regulations, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time hereafter, and effective orders, rulings,
and public notices of the FCC.

 

“Final Principal Amount” shall have the meaning set forth in Section 2.3(c).

 

“Financing Statements” shall mean such UCC financing statements and other
instruments reasonably required by Lender to create, perfect and/or maintain the
security interests granted by the Loan Parties under the Pledge Agreement and
the Security Agreement.

 

“Funding Date” shall mean each date on which Lender makes a Loan to Borrower.

 

“GAAP” means generally accepted accounting principles as used in the United
States by the Financial Accounting Standards Board and/or the American Institute
of Certified Public Accountants, as in effect from time to time.

 

“Governmental Authority” shall mean any government or political subdivision
thereof, whether domestic or foreign, including any national, state, regional,
provincial, county, city, municipal, local or other governmental department,
ministry, commission, board, bureau, agency, regulatory body or authority,
instrumentality, judicial or administrative body, having jurisdiction over the
matter or matters in question, including the FCC.

 

“Guarantor” shall have the meaning set forth in the preamble hereto.

 

“Guarantor Change in Control Event” shall be deemed to have occurred if
(a) there shall be consummated (i) any consolidation or merger of Guarantor in
which Guarantor is not the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------


 

continuing or surviving entity, other than a merger of Guarantor in which the
holders of the voting equity securities of Guarantor immediately prior to the
merger have the same proportionate ownership of the voting equity securities of
the surviving entity immediately after the merger or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Guarantor or
(b) the member(s) of Guarantor approve any plan or proposal for the liquidation
or dissolution of Guarantor.

 

“Guarantor Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, liabilities, prospects, or condition (financial or
otherwise) of Guarantor and its Subsidiaries, taken as a whole, except for any
such effects resulting directly or indirectly from (a) changes in the wireless
broadband industry generally; (b) changes in general economic conditions or the
financial, banking or securities markets generally (including any disruption
thereof and any decline in the price of any security or any market index);
(c) any act of war, armed hostilities or terrorism, or the escalation of
hostilities; (d) changes in GAAP or its application and (v) changes in
Applicable Law (including the FCC Rules) generally affecting the wireless
broadband industry.

 

“Guarantor Obligations” means all liabilities and obligations of Guarantor that
may arise under or in connection with this Credit Agreement (including under
Section 3) and the other Loan Documents to which it is a party or by which it is
bound, whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses and otherwise.

 

“Initial Application Date” means September 12, 2014.

 

“Initial Loan Amount” shall have the meaning set forth in Section 2.2(a)(i).

 

“Initial Loan Date” shall have the meaning set forth in Section 2.2(a)(i).

 

“Intercreditor and Subordination Agreement” shall mean the Intercreditor and
Subordination Agreement, dated as of the date of the Original Credit Agreement,
by and between Lender and SNR, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Interest Purchase Agreement” shall mean the Interest Purchase Agreement, dated
as of the date of the Original Credit Agreement, by and among SNR, Guarantor,
Borrower and Lender, as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“Judgment” shall mean any judgment, writ, order, injunction, award or decree of
any court, judge, justice or magistrate, including any bankruptcy court, or
arbiter, and any order of or by any other Governmental Authority.

 

“Lender” shall have the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------


 

“License” shall mean any license (a) issued by the FCC to the Borrower for which
Borrower is a Winning Bidder in the Auction or (b) any other license issued by
the FCC (i) now to the Borrower or a Borrower Subsidiary or (ii) hereafter held
by Borrower or a Borrower Subsidiary.

 

“License System” shall mean the fixed or mobile wireless system(s) licensed to,
constructed and operated, or to be constructed and operated, by the Borrower
and/or any Borrower Subsidiaries for the purpose of providing service authorized
under a License or Licenses in each of the Markets.

 

“Litigation” shall mean any claim, action, suit, proceeding, arbitration,
investigation, hearing or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.

 

“LLC Agreement” shall mean the First Amended and Restated Limited Liability
Company Agreement of SNR Wireless HoldCo, LLC, a Delaware limited liability
company, by and between Lender, Atelum LLC, and SNR, dated as of the Effective
Date, as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

 

“Loan Commitment Amount” shall mean the aggregate sum of (a) the Acquisition
Sub-Limit, and (b) the Build-Out Sub-Limit, and (c) the Working Capital Amount.

 

“Loan Documents” shall mean this Credit Agreement, the Note, the Security
Agreement, the Pledge Agreement, the Control Agreement(s), the Intercreditor and
Subordination Agreement, and all other agreements, instruments, certificates and
other documents at any time executed and delivered pursuant to or in connection
herewith or therewith, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time after the Effective Date in
accordance with terms hereof and thereof.  For the avoidance of doubt, the Loan
Documents shall not include the LLC Agreement, the Management Agreement, the
Trademark License Agreement or any agreement, instrument, certificate or other
document at any time executed and delivered pursuant to or in connection with
the LLC Agreement, the Management Agreement or the Trademark License Agreement,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time after the Effective Date in accordance with the terms
thereof.

 

“Loan Parties” shall mean Borrower, Guarantor and, upon its respective
formation, each Borrower Subsidiary.

 

“Loans” shall mean the loans to Borrower evidenced by the Note, not to exceed in
the aggregate the Loan Commitment Amount.  Each advance made under the Note is a
Loan.

 

“Management Agreement” shall mean the Management Services Agreement, dated as of
the date of the Original Credit Agreement, by and between the Borrower and the
Management

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------


 

Company, as the same may be amended, modified, supplemented or amended and
restated from time to time in accordance therewith.

 

“Management Company” means the Management Company under the Management
Agreement, which initially is Lender.

 

“Mandatory Prepayment Date” shall mean the date on which Borrower receives a
refund of Auction Funds (less any amounts retained by the FCC) because
(a) Borrower is not the Winning Bidder for any Licenses or (b) Borrower is the
Winning Bidder under a license or licenses issued by the FCC in the Auction and
the FCC does not grant at least one such license to Borrower.

 

“Market” shall mean the geographic area(s) in which Borrower or any of the
Borrower Subsidiaries is authorized by the FCC to provide fixed or mobile
wireless services under a license issued by the FCC.

 

“Maturity Date” shall mean the date that is sixty days following the seventh
anniversary of the last Initial Grant Date (as defined in the LLC Agreement).

 

“Member(s)” shall have the meaning given to the term in the LLC Agreement.

 

“Moody’s” shall have the meaning set forth in Section 6.10.

 

“Non-American III Parties” shall have the meaning set forth in Section 8.12(a).

 

“Note” shall mean that certain promissory note in the form attached hereto as
Exhibit B, executed by Borrower in favor of Lender and delivered by Borrower to
Lender in accordance with the terms of this Credit Agreement.

 

“Permitted Disposition” means a disposition of the assets of Borrower or any
Borrower Subsidiary pursuant to (a) the SNR Security Agreement, (b) the SNR
Pledge Agreement, or (c) the Interest Purchase Agreement, and any guarantees
relating thereto, or (d) the LLC Agreement to the extent permitted in order to
satisfy Guarantor’s obligations under Article 8 of the LLC Agreement, and in
each such case in accordance with the terms and provisions of such agreements
and (x) Section 6.3 of the LLC Agreement and (y) the Intercreditor and
Subordination Agreement.

 

“Permitted Distribution” means (a) payments made pursuant to and in accordance
with the terms and provisions of (i) Section 3.1(b) of the LLC Agreement,
(ii) Section 3.3 of the LLC Agreement or (iii) Section 8.4, Section 11.4 or
Section 13.1(b) of the LLC Agreement (including, in each case, distributions by
Borrower or its Subsidiaries to Guarantor to enable Guarantor to make such
Permitted Distributions) or (b) payments to SNR in exchange for membership
interests in Guarantor pursuant to the provisions of Article 8 of the LLC
Agreement or pursuant to the provisions of the Interest Purchase Agreement or
the SNR Security Documents

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

(including distributions by Borrower or its Subsidiaries to Guarantor to enable
Guarantor to make such Permitted Distributions).

 

“Permitted Liens” shall mean (a) any and all liens and security interests
created pursuant to any of the Loan Documents or pursuant to the SNR Security
Documents; (b) liens for taxes, fees, assessments and governmental charges or
levies not delinquent or that are being contested in good faith by appropriate
proceedings; provided, however, that Borrower and the Borrower Subsidiaries
shall have set aside on their books and shall maintain adequate reserves for the
payment of same in conformity with GAAP; (c) liens, deposits or pledges made to
secure statutory obligations, surety or appeal bonds, or bonds for the release
of attachments or for stay of execution, or to secure the performance of bids,
tenders, contracts (other than for the payment of borrowed money), leases or for
purposes of like general nature in the ordinary course of business (including
landlords’, carriers’, warehousemen’s, mechanics’, workers’, suppliers’,
materialmen’s, or repairmen’s liens) that do not exceed *** in the aggregate at
any time outstanding; (d) purchase money liens on tangible personal property in
the nature of office equipment utilized in the normal operation of the business
of Borrower, which liens encumber only the equipment acquired with such
indebtedness; (e) liens for indebtedness permitted under the terms of
Section 6.9(b), which liens encumber only the equipment acquired with such
purchase money indebtedness, and (f) other liens securing obligations of the
Borrower and the Borrower Subsidiaries in an aggregate amount not to exceed ***
at any time outstanding.

 

“Person” shall mean any individual, corporation, partnership, firm, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, estate, incorporated or unincorporated organization,
Governmental Authority or other entity.

 

“Pledge Agreement” shall mean the Pledge Agreement in substantially the form
attached hereto as Exhibit A pursuant to which Guarantor and Borrower shall
pledge to Lender all of each such person’s membership interests in all of its
Subsidiaries as security for the Obligations, as any of the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with their terms.

 

“POPs” shall have the meaning commonly given to such term in the United States
telecommunications industry and shall be based on 2013 population statistics
provided by Claritas, Inc.

 

“Qualified Person” means a Person that qualifies as a “very small business”
under the terms of FCC Rules applicable to the Auction in effect on the Initial
Application Date, including but not limited to Sections 1.2110(b)(1) and
27.1106(a)(2) of the FCC Rules in effect on the Initial Application Date.

 

“Refund” shall mean any Auction Funds that are refunded to Borrower or any
Borrower Subsidiary.

 

“Refund Date” shall mean, for each Refund, the date on which Borrower or a
Borrower Subsidiary receives such Refund.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------


 

“Required Capital Contributions” shall mean the capital contributions required
to be made to Guarantor (and by Guarantor to Borrower) by SNR and Lender
pursuant to the LLC Agreement.

 

“S&P” shall have the meaning set forth in Section 6.10.

 

“Security Agreement” shall mean the Security Agreement in substantially the form
attached hereto as Exhibit C pursuant to which Guarantor, Borrower and each
Borrower Subsidiary shall grant to Lender a lien and security interest in and to
all of each such person’s personal property, fixtures and owned real property as
security for the Borrower Obligations, as any of the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with their terms.

 

“SNR” shall have the meaning set forth in the recitals hereto.

 

“SNR Lien” shall mean the liens and security interests in favor of SNR granted
by Borrower and the Borrower Subsidiaries pursuant to the SNR Security Agreement
and by Borrower pursuant to the SNR Pledge Agreement, in each case, to secure
the obligations of Borrower under the Interest Purchase Agreement.

 

“SNR Pledge Agreement” shall mean that certain pledge agreement, dated as of the
date of the Original Credit Agreement, executed by Borrower in favor of SNR,
pursuant to which Borrower shall pledge to SNR all of the Borrower’s membership
interests in all of the Borrower Subsidiaries holding Licenses, in each case to
secure the obligations of Borrower under the Interest Purchase Agreement to the
extent set forth in the SNR Pledge Agreement, as such agreement may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

 

“SNR Security Agreement” shall mean the security agreement, dated as of the date
of the Original Credit Agreement, executed by Borrower in favor of SNR, and each
Supplement to Security Agreement executed after the Effective Date by a
Subsidiary of Borrower, in each case to secure the obligations under the
Interest Purchase Agreement or guarantees thereof to the extent set forth in the
SNR Security Agreement, as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“SNR Security Documents” shall mean the SNR Security Agreement and the SNR
Pledge Agreement.

 

“Subsidiary” of any Person shall mean any other Person with respect to which
either (a) more than fifty percent (50%) of the interests having ordinary voting
power to elect a majority of the directors or individuals having similar
functions of such other Person (irrespective of whether at the time interests of
any other class or classes of such Person shall or might have voting power upon
the occurrence of any contingency) or (b) more than fifty percent (50%) of the
Equity Interests of such other Person is at the time directly or indirectly
owned or

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------


 

controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Trademark License Agreement” shall mean the Trademark License Agreement between
the Borrower and DISH Network L.L.C. of even date with the Original Credit
Agreement, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

 

“Voting Securities” means Equity Interests of a Person having the right to vote
generally in the election of the directors (or persons performing equivalent
functions) of such Person.

 

“Winning Bidder” shall mean a Person who is the winning bidder in the Auction
for a License offered by the FCC therein (a) as set forth in the FCC’s
post-Auction public notice identifying Auction winning bidders or (b) by virtue
of having accepted the FCC’s offer of a License for the amount of its final
Auction net bid therefore following the default of the winning bidder for that
License described in clause (a) of this definition.

 

“Winning Bidder Balance Amount” shall have the meaning set forth in
Section 2.2(a)(iii).

 

“Working Capital” shall mean a reasonable amount of working capital (including
the payment of all fees and expenses and including the payment of tax
distributions to the Members under Section 3.1(b) of the LLC Agreement) for
Guarantor, Borrower and the Borrower Subsidiaries, as determined in accordance
with the annual budget of Guarantor, Borrower and the Borrower Subsidiaries,
which budget shall be adopted and modified from time to time in accordance with
the LLC Agreement.

 

“Working Capital Amount” shall mean, in the aggregate, such amounts as are
required to fund Working Capital requirements of Borrower, Guarantor and the
Borrower Subsidiaries.

 

“Working Capital Request” shall have the meaning set forth in Section 2.2(c).

 

1.2                               Construction.

 

a.                                      The singular includes the plural and the
plural includes the singular.

 

b.                                      A reference to Applicable Law includes
any amendment or modification to such Applicable Law, and all regulations,
rulings and other Applicable Law promulgated under such Applicable Law.

 

c.                                       A reference to a Person includes its
permitted successors and permitted assigns.

 

d.                                      Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------


 

e.                                       The words “include,” “includes” and
“including” are not limiting.

 

f.                                        Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

g.                                       A reference in a document to an
Article, Section, Exhibit, Schedule, Annex or Appendix is to the Article,
Section, Exhibit, Schedule, Annex or Appendix of such document unless otherwise
indicated.  Exhibits, Schedules, Annexes or Appendices to any document shall be
deemed incorporated by reference in such document.  In the event of any conflict
between the provisions of this Credit Agreement (exclusive of the Exhibits,
Schedules, Annexes and Appendices thereto) and any Exhibit, Schedule, Annex or
Appendix thereto, the provisions of this Credit Agreement shall control.

 

h.                                      References to any document, instrument
or agreement (i) shall include all exhibits, schedules and other attachments
thereto; (ii) shall include all documents, instruments or agreements issued or
executed in replacement thereof and (iii) shall mean such document, instrument
or agreement, or replacement or predecessor thereto, as amended, amended and
restated, supplemented or otherwise modified from time to time and in effect at
any given time.

 

i.                                          The words “hereof,” “herein” and
“hereunder” and words of similar import when used in any document shall refer to
such document as a whole and not to any particular provision of such document.

 

j.                                         References to “days” shall mean
calendar days, unless the term “Business Days” shall be used.  References to a
time of day shall mean such time in New York, New York, unless otherwise
specified.

 

k.                                      The word “will” shall be construed to
have the same meaning and effect as the word “shall.”

 

l.                                          Each of the parties hereto
acknowledges that it has reviewed this Credit Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Credit Agreement or any amendments hereto.

 

m.                                  All section and descriptive headings and the
recitals herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this Credit
Agreement, and no construction or reference shall be derived therefrom.

 

n.                                      If, at any time after the Effective
Date, Alfred M. Best Company, Inc., Moody’s or S&P shall change its respective
system of classifications, then any Alfred M. Best Company, Inc., Moody’s or S&P
“rating” referred to herein shall be considered to be at or

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------


 

above a specified level if it is at or above the new rating which most closely
corresponds to the specified level under the old rating system.

 

o.                                      The Loan Documents are the result of
negotiations among, and have been reviewed by each of, Borrower, Guarantor,
Lender and their respective counsel.  Accordingly, the Loan Documents shall be
deemed to be the product of all parties thereto, and no ambiguity shall be
construed in favor of or against Borrower, Guarantor or Lender solely as a
result of any such party having drafted or proposed the ambiguous provision.

 

Section 2.                                        Terms of Loan

 

2.1                               The Loans.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth in this Credit Agreement, Lender agrees to make Loans to
Borrower from time to time during the Commitment Period in an aggregate
principal amount not to exceed at any time the Loan Commitment Amount; provided,
however, Lender shall have no obligation to make any Loans if SNR, either
directly or through Guarantor (but not the Bidding Manager (as defined in the
Bidding Protocol) acting on its own volition or in accordance with the Bidding
Protocol), causes Borrower to bid on a license that was not a Target License (as
defined in the Bidding Protocol) as set forth in the Bidding Protocol or causes
Borrower to purchase a Targeted License by bidding materially in excess of the
established bid limits for such license, in each case, without the prior written
consent (which may be delivered by electronic mail, facsimile transmission or
otherwise) of Lender or of Lender under the Bidding Protocol (which consent
shall be deemed given by Lender if the member of the Auction Committee (as
defined in the Bidding Protocol) appointed by Lender has approved thereof).

 

2.2                               Procedure for Borrowing.

 

a.                                      Subject to the terms and conditions and
in reliance upon the representations and warranties set forth in this Credit
Agreement, Lender shall make the following Loans to Borrower in accordance with
the following schedule:

 

(i)                                     On or prior to the date (the “Initial
Loan Date”) on which Borrower is required under FCC Rules to make an upfront
payment to become eligible to participate in the Auction, Lender shall make a
Loan to Borrower in the amount of Three Hundred Fifty Million Two Hundred
Thousand and No Dollars ($350,200,000.00) (such Loan amount, the “Initial Loan
Amount”), all of which Borrower shall timely pay to the FCC in accordance with
FCC Rules to become eligible to participate in the Auction.

 

(ii)                                  In the event that Borrower is a Winning
Bidder, then on the date that is two (2) Business Days prior to the date (the
“Down Payment Date”) on which Borrower is required to submit sufficient funds to
bring its total amount of money on deposit with the FCC to twenty percent (20%)
of the aggregate amount of Borrower’s net winning bids (the “Down Payment
Amount”), Lender shall make a Loan to Borrower in an amount equal to the
following

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------


 

formula (to the extent such sum is greater than zero): (A) the Down Payment
Amount, plus (B) the aggregate amount of any bid withdrawal payment obligations
incurred by Borrower in the Auction, less (C) the Required Capital
Contributions, less (D) the Initial Loan Amount.  Borrower shall use the entire
proceeds of the foregoing Loan (if any) and the Required Capital Contributions
to timely pay the Down Payment Amount to the FCC in accordance with FCC Rules.

 

(iii)                               In the event that Borrower is a Winning
Bidder, then on the date that is two (2) Business Days prior to the date on
which Borrower shall be required to submit the then remaining balance of the
aggregate amount of its net winning bids to the FCC (the “Balance Amount”),
Lender shall make a Loan to Borrower in an amount equal to the following formula
(to the extent such amount is greater than zero): (A) the Balance Amount, less
(B) the Required Capital Contributions to the extent that the Required Capital
Contributions were not expended in full in making the payment set forth in
Section 2.2(a)(ii) (the “Winning Bidder Balance Amount Loan”).  Borrower shall
use the proceeds of the Winning Bidder Balance Amount Loan, if any, and any
remaining Required Capital Contributions to timely pay the Balance Amount to the
FCC in accordance with FCC Rules.

 

(iv)                              In no event shall Lender be required to make
an aggregate amount of Loans under this Section 2.2(a) in excess of the
Acquisition Sub-Limit.

 

b.                                      Subject to the terms and conditions and
in reliance upon the representations and warranties set forth in this Credit
Agreement, Lender shall make Loans to Borrower within five (5) Business Days of
a written request of Borrower (each, a “Build-Out Loan Request”) for Borrower to
fund the Build-Out and initial operation of the License Systems.  Each Build-Out
Loan Request shall provide the following information: (A) the amount of the
Loan, which shall not exceed the reasonable amount necessary to fund Borrower’s
Build-Out expenses taking into account the then existing cash balances and
reasonably expected cash flows from operations of Guarantor, Borrower and the
Borrower Subsidiaries; and (B) wiring instructions.  In no event shall Lender be
obligated to make an aggregate amount of Loans under this Section 2.2(b) in
excess of the Build-Out Sub-Limit.  For the avoidance of doubt, if the aggregate
amount of the net winning bids for the Licenses purchased by Borrower in
connection with the Auction does not exceed the Required Capital Contributions,
or if Borrower has any excess proceeds from Loans under Section 2.2(a) that are
not remitted to the FCC, Lender shall not be obligated to make Loans under this
Section 2.2(b) until Borrower has expended all of the Required Capital
Contributions and any such excess Loan proceeds other than as necessary for its
reasonable Working Capital requirements.

 

c.                                       Subject to the terms and conditions and
in reliance upon the representations and warranties set forth in this Credit
Agreement, Lender shall make Loans to Borrower within five (5) Business Days of
a written request of Borrower (each, a “Working Capital Request”) for Borrower
to fund the Working Capital requirements of Guarantor and Borrower and the
Borrower Subsidiaries (including for expenses incurred prior to, during or after
the Auction and prior to the date on which Borrower is granted any Licenses). 
Each Working Capital Request shall provide the following information: (A) the
amount of the Loan, which shall

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------


 

not exceed the Working Capital requirements of Guarantor and Borrower for the
following calendar month; and (B) wiring instructions.

 

d.                                      Lender’s obligation to make new Loans to
Borrower shall terminate upon the expiration of the Commitment Period and
otherwise as expressly provided for herein.

 

e.                                       Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
at least three (3) Business Days’ notice to Lender, specifying the date and
amount of prepayment.  If any such notice is given, the amount specified in such
notice, together with accrued and unpaid interest to the date of such prepayment
on the amount prepaid (it being understood that interest added to principal
pursuant to Section 2.3(c) shall not be deemed accrued and unpaid), shall be due
and payable on the date specified therein.  Amounts prepaid may not be
reborrowed. Subject to Section 2.3(c), partial or total prepayments of the Loans
shall be credited first to any charges or other amounts due to Lender under the
terms of this Credit Agreement or any other Loan Document, then to accrued but
unpaid interest on the Loans, then to the principal balance outstanding.

 

f.                                        Within three (3) Business Days after
any Refund, Borrower shall prepay to Lender the principal amount of the Loans in
an amount equal to the Refund (minus any amounts paid to the SNR Members (as
defined in the LLC Agreement) or distributed to Guarantor to make any payments
to the SNR Members as required by Section 8.4, Section 11.4 or
Section 13.1(b) of the LLC Agreement), or, if less, the aggregate principal
amount of all Loans previously made to Borrower (minus any amounts paid to the
SNR Members (as defined in the LLC Agreement) or distributed to Guarantor to
make any payments to the SNR Members as required by Section 8.4, Section 11.4 or
Section 13.1(b) of the LLC Agreement).  Notwithstanding any other provision in
this Credit Agreement, if timely paid in accordance with the preceding sentence,
no interest shall accrue on the principal amount of the Loans so prepaid, and,
for the avoidance of doubt, Borrower shall have no obligation to pay any
interest on the principal amount of the Loans so prepaid (including any interest
that was previously added to the principal amount of the Loans pursuant to
Section 2.3(c)).

 

g.                                       Amounts prepaid or repaid may not be
re-borrowed under this Credit Agreement.

 

2.3                               Interest Rates and Payments.

 

a.                                      Interest shall accrue on the aggregate
principal balance from time to time outstanding hereunder at a rate equal to
(i) *** per annum or (ii) *** per annum in the event of termination of the
Management Agreement for any reason other than a material breach by Lender
thereunder, in each case compounded quarterly.  Interest shall be computed on
the basis of a year with three hundred sixty (360) days, and the actual number
of days elapsed.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------


 

b.                                      All payments by Borrower hereunder and
under the Loan Documents shall be made to Lender at its address set forth in
Section 8.10 in United States dollars and in immediately available funds on the
date on which such payment shall be due.

 

c.                                       Subject to Section 2.3(e), until the
Amortization Commencement Date, all interest accrued and unpaid on the aggregate
outstanding principal balance of the Loans shall be added to and become a part
of the outstanding principal amount of the Loans on and as of the last day of
each calendar quarter and on and as of the day immediately prior to the
Amortization Commencement Date (such amount outstanding on the day immediately
prior to the Amortization Commencement Date, the “Final Principal Amount”). 
Notwithstanding anything foregoing to the contrary, any and all interest that is
added to the principal balance of the Loans (i) shall not count against the Loan
Commitment Amount; (ii) shall not be deemed made to Borrower for purposes of
determining whether Loans made to Borrower exceed the Loan Commitment Amount,
the Build-Out Sub-Limit or the Acquisition Sub-Limit and (iii) shall no longer
be deemed “unpaid” at the time so added.

 

d.                                      On the tenth (10th) day following the
Amortization Commencement Date and on each quarterly anniversary of such tenth
(10th) day, Borrower shall pay principal installments equal to one-sixteenth
(1/16) of the Final Principal Amount together with interest installments equal
to the amount of the unpaid interest accrued on the outstanding Final Principal
Amount until the Maturity Date, at which time the entire remaining balance of
principal and accrued interest together with all other amounts due and owing
under the Loan Documents to the extent not paid shall be due and payable.

 

e.                                       On and after the making of any Loan
hereunder, within 30 days following the last Business Day of each quarter in
Borrower’s fiscal year, any and all Excess Cash of Guarantor, Borrower and the
Borrower Subsidiaries shall be paid to Lender and shall be credited in
accordance with Section 2.2(d).

 

f.                                        As long as any payment of principal or
interest due under this Credit Agreement, the Note or any of the other Loan
Documents remains past due (whether at the stated maturity, by acceleration or
otherwise) for five (5) days or more, such overdue amount shall accrue interest
at a rate (the “Default Rate”) equal to the lesser of (i) *** per annum and
(ii) the maximum rate permitted by Applicable Law, from the date of such
non-payment until such overdue amount and such interest is paid in full (whether
after or before Judgment).  Any amounts paid pursuant to this
Section 2.3(f) shall be credited in accordance with Section 2.2(d).

 

2.4                               Conditions Precedent to Lender’s Obligation to
Make Any Loan.

 

a.                                      Lender shall not be required to make any
Loan to Borrower under this Credit Agreement unless as of the applicable Funding
Date, each of the following conditions has been satisfied to Lender’s
satisfaction:

 

(i)                                     Borrower shall have executed and
delivered to Lender the Note, the Pledge Agreement and the Security Agreement.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  Guarantor shall have executed and
delivered the Pledge Agreement and the Security Agreement.  Each Borrower
Subsidiary then formed shall have executed and delivered a guaranty pursuant to
Section 3.7 and a Supplement to the Security Agreement.

 

(iii)                               The Loan Parties shall have executed and
delivered such Financing Statements and other instruments (other than the
Control Agreements) reasonably required by Lender to create, perfect and/or
maintain the security interests created pursuant to the Security Agreement and
the Pledge Agreement.

 

(iv)                              Prior to the date that is two (2) Business
Days prior to the commencement of the Auction, and from time to time thereafter,
the Loan Parties shall have executed and delivered such Control Agreements
reasonably requested by Lender.

 

(v)                                 Lender shall have a perfected first priority
security interest in all of Guarantor’s membership interests in Borrower. 
Subject to the SNR Pledge Agreement and the Intercreditor and Subordination
Agreement, Lender shall have a perfected first priority security interest in all
of Borrower’s membership interests in Borrower Subsidiaries.

 

(vi)                              Lender shall have received evidence reasonably
satisfactory to it that the Financing Statements have been filed in all
appropriate filing offices and that such filed Financing Statements perfect
first priority security interests, subject to any Permitted Liens and to the SNR
Lien, in favor of Lender in the property described therein in which a security
interest can be perfected by filing a Financing Statement.

 

(vii)                           With respect to the initial Loan under this
Credit Agreement, Lender shall have received customary reports of searches of
filings made with Governmental Authorities showing that there are no liens on
the assets of any Loan Party other than Permitted Liens and the SNR Lien.

 

(viii)                        Each Loan Party shall have delivered to Lender an
officer’s certificate signed by an officer of each such Loan Party certifying
that as of such Funding Date:

 

(A)                               The representations and warranties of the Loan
Parties contained in Section 5 and of the Loan Parties and SNR in the Loan
Documents are true and correct in all material respects at and as of the Funding
Date as though then made (except for those representations and warranties which
refer to facts existing at a specific earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), except for representations and warranties
which are qualified as to materiality or material adverse effect, which shall be
true and correct in all respects at and as of the Funding Date (except for those
representations and warranties which refer to facts existing at a specific
earlier date, in which case such representations and warranties shall have been
true and correct in all respects as of such earlier date) except, in each case,
where such representations and warranties are not or were not true and correct
in all material respects (or in all respects, as applicable) as of the
applicable date due to any breach by Lender or one of its Subsidiaries or other
Affiliates (whether as Lender, the Management Company or otherwise) of

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------


 

its obligations or any action or inaction consented to by Lender or one of its
Subsidiaries or other Affiliates.

 

(B)                               Each Loan Party is in compliance in all
material respects with the covenants set forth in Section 6, and, in the case of
Guarantor, Section 3, and, in the case of the Borrower Subsidiaries, if any,
with the covenants in the guaranty executed pursuant to Section 3.7, except, in
each case, where the failure to comply with any such covenant was caused by
Lender or one of its Subsidiaries or other Affiliates (whether as Lender, the
Management Company or otherwise) or consented to by Lender or one of its
Subsidiaries or other Affiliates.

 

(C)                               Borrower has taken all action necessary to
authorize it to incur the Loan, such Loan is permitted under the terms of the
LLC Agreement and the organizational documents of Borrower, and such Loan does
not conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, the LLC Agreement or any other material
agreement to which Borrower is a party or by which it is bound.

 

(D)                               No Event of Default (or other event that if
not timely cured or corrected would, with the giving of notice or passage of
time or both, result in an Event of Default) shall have occurred or be
continuing.

 

(E)                                All consents required to be received in
connection with the Loan and the Loan Documents from any Governmental Authority
shall have been received.

 

(F)                                 No Litigation or proceeding is pending
against Borrower which would reasonably be expected to result in any Borrower
Material Adverse Effect.

 

2.5                               Security Documents.

 

The Loans and all amounts outstanding from time to time under the Loan Documents
shall be secured by:

 

a.                                      A first priority security interest
(subject to Permitted Liens) in (i) all tangible and intangible personal
property, (ii) all fixtures and (iii) all owned real property of Borrower and
the Borrower Subsidiaries, now owned or hereafter acquired, and all proceeds and
products of such assets.  Lender’s security interest in the foregoing shall be
created by and shall be subject to the provisions of the Security Agreement and
shall be subject to the provisions of the Intercreditor and Subordination
Agreement.  Promptly, and in any event within one (1) Business Day, following
the formation (or, as applicable, incorporation) thereof, Borrower shall cause
each Borrower Subsidiary to execute and deliver to Lender a Supplement to the
Security Agreement.

 

b.                                      A first priority security interest
(subject to Permitted Liens) in all assets of Guarantor (other than the
membership interests of Guarantor in Borrower which are addressed in
clause (c) below), now owned or hereafter acquired, and all proceeds and
products

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------


 

of such assets.  Lender’s security interest in the foregoing shall be created by
and subject to the provisions of the Security Agreement and shall be subject to
the provisions of the Intercreditor and Subordination Agreement to the extent
provided therein.

 

c.                                       A first priority security interest in
the membership interests of Guarantor in Borrower, now owned or hereafter
acquired by Guarantor, and all proceeds and products thereof. Lender’s security
interest in the foregoing shall be created by and shall be subject to the
provisions of the Pledge Agreement and shall be subject to the provisions of the
Intercreditor and Subordination Agreement to the extent provided therein.

 

d.                                      A first priority security interest
(subject to the SNR Lien) in Borrower’s membership interests in the Borrower
Subsidiaries hereafter formed or acquired by Borrower, and all proceeds and
products thereof.  Lender’s security interest in the foregoing shall be created
by and shall be subject to the provisions of the Pledge Agreement and shall be
subject to the provisions of the Intercreditor and Subordination Agreement to
the extent provided therein.

 

e.                                       Notwithstanding the provisions of
Section 2.5(a) through 2.5(d), inclusive, Lender acknowledges and agrees that
the obligations of Borrower and the Borrower Subsidiaries under the Interest
Purchase Agreement shall be secured by a first priority security interest in
favor of SNR in and to all personal property, fixtures and owned real property
of Borrower and the membership interests owned by Borrower (other than
Borrower’s membership interests in each Borrower Subsidiary that does not hold
Licenses) and all personal property, fixtures and owned real property of the
Borrower Subsidiaries, in each case now owned or hereafter acquired, and all
proceeds and products of such assets.  SNR’s security interests in the foregoing
shall be created by and shall be subject to the provisions of the SNR Security
Agreement and the SNR Pledge Agreement.  SNR’s security interest in the
foregoing shall have priority over Lender’s security interest in such assets,
and Lender’s security interest in the foregoing shall be subordinated to the SNR
Lien in such assets and membership interests, in each case to the extent
provided herein and in the Intercreditor and Subordination Agreement.

 

Section 3.                                        Guarantee

 

3.1                               Guarantee.

 

a.                                      Guarantor hereby, unconditionally and
irrevocably, guarantees to Lender and its respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

 

b.                                      Guarantor waives any right or claims of
right to cause a marshalling of Borrower’s assets to the fullest extent
permitted by Applicable Law.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------


 

3.2                               Amendments, Etc. with Respect to the Borrower
Obligations.

 

Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against Guarantor and without notice to or further assent
by Guarantor, any demand for payment of any of the Borrower Obligations made by
Lender may be rescinded by it, and the Borrower Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Lender (in
accordance with the terms thereof), and this Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
Lender may deem advisable from time to time (with the consent of Borrower, if
required hereunder or thereunder), and any collateral security, guarantee or
right of offset at any time held by Lender, for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Lender has
no obligation to protect, secure, perfect or insure any lien at any time held by
it as security for the Borrower Obligations or for the guarantee contained in
this Section 3 or any property subject thereto.

 

3.3                               Guarantee Absolute and Unconditional.

 

Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations and notice of or proof of reliance by
Lender upon the guarantee contained in this Section 3 or acceptance of the
guarantee contained in this Section 3; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 3; and all dealings between Borrower and Guarantor, on
the one hand, and Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 3.  Guarantor waives diligence, presentment, protest,
demand for payment and notice of default, notice of nonpayment, notice of
dishonor and all other notices of any kind to or upon Borrower or Guarantor with
respect to the Borrower Obligations and any exemption rights that either Loan
Party may have.  Guarantor understands and agrees that the guarantee contained
in this Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of this Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
Lender; (b) any defense, set off or counterclaim (other than a defense of
payment or performance in full hereunder) that may at any time be available to
or be asserted by Borrower or any other Person against Lender or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Borrower or
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of Borrower for the Borrower Obligations or of Guarantor
under the guarantee contained in this Section 3, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against Guarantor, Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------


 

such rights and remedies as it may have against Borrower or any other Person or
against any collateral security or guarantee for the Borrower Obligations or any
right of offset with respect thereto, and any failure by Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
Borrower or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of Borrower or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve Guarantor of any Guarantor Obligations, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of Lender against Guarantor.  For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings.

 

3.4                               Reinstatement.

 

The guarantee contained in this Section 3 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or collateral agent or similar officer
for, Borrower or any substantial part of its property, or otherwise, all as
though such payments had not been made.

 

3.5                               Payments.

 

Guarantor hereby guarantees that payments hereunder shall be paid to Lender
without set off or counterclaim (other than compulsory counterclaims) in United
States dollars and in immediately available funds at the address of Lender set
forth in Section 8.10.

 

3.6               Coordination with Permitted Distributions.

 

Notwithstanding the foregoing, Lender acknowledges and consents to the Permitted
Distributions by Borrower and Guarantor.  No Permitted Distributions made in
accordance with the requirements hereof shall constitute a default of the
Guarantor Obligations to Lender hereunder or otherwise.

 

3.7               Guarantees by Borrower Subsidiaries.

 

Promptly, and in any event within one (1) Business Day, following the formation
(or, as applicable, incorporation) thereof, Borrower shall cause each Borrower
Subsidiary to execute and deliver to Lender a guarantee in the form attached
hereto as Exhibit D.

 

Section 4.                                        Representations and Warranties
of Lender

 

Lender hereby represents and warrants to the Loan Parties as follows:

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------


 

4.1                               Organization and Standing.

 

Lender is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Colorado and has all requisite
power and authority to execute and deliver this Credit Agreement and to perform
its obligations hereunder.

 

4.2                               Authorization by Lender.

 

a.                                      This Credit Agreement has been duly and
validly executed and delivered by Lender and constitutes the legal, valid and
binding obligation of Lender enforceable against Lender in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
generally or (ii) general principles of equity.

 

b.                                      Neither the execution, delivery and
performance of this Credit Agreement by Lender nor the consummation by Lender of
the transactions contemplated herein shall, with or without the giving of notice
or the lapse of time, or both, (i) violate any Applicable Law to which Lender is
subject; (ii) conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, the certificate of formation or
operating agreement or bylaws of Lender or any material agreement or commitment
to which Lender is a party or by which Lender or any of Lender’s assets, may be
bound or affected or (iii) except with respect to Borrower’s participation in
the Auction and procurement and retention of any Licenses by Borrower, and
except with respect to the exercise of certain of Lender’s remedies under the
Loan Documents, require Lender to obtain any authorization, consent, approval or
waiver from, or to make any filing with, any Governmental Authority or other
Person.

 

Section 5.                                        Representations and Warranties
of the Loan Parties

 

The Loan Parties hereby jointly and severally represent and warrant to Lender as
follows:

 

5.1                               Organization and Standing of Loan Parties.

 

Each Loan Party is a limited liability company (or such other type of entity
expressly consented to by Lender) duly organized, validly existing and in good
standing under the laws of the State of Delaware with all requisite power and
authority to own its properties, and conduct its business as now being
conducted, and is duly qualified to do business as a foreign limited liability
company (or, with the express consent of Lender, other entity) in good standing
in each jurisdiction where the ownership of its properties or the conduct of its
business makes such qualification necessary, except in those jurisdictions where
failure so to qualify shall not permanently impair title to a material amount of
its properties, permits or licenses or its rights to enforce in all material
respects contracts against others or expose it to substantial liabilities in
such jurisdictions.  Each Loan Party has all material licenses (other than
Licenses), permits and authorizations necessary for the conduct of its business
as currently conducted.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------


 

5.2                               Authorization by the Loan Parties; Consents.

 

a.                                      Borrower has all requisite power and
authority to execute, deliver and perform its obligations under this Credit
Agreement, the Note and all other Loan Documents to which it is a party.
Borrower has taken all action necessary to authorize this Credit Agreement, the
Note and all other Loan Documents to which it is a party, and all such documents
have been duly authorized, executed and delivered by Borrower and are legal,
valid and binding obligations of Borrower enforceable in accordance with their
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
generally or (ii) general principles of equity.

 

b.                                      Neither the execution, delivery and
performance of this Credit Agreement, the Note or the other Loan Documents by
Borrower nor the consummation by Borrower of the transactions contemplated
herein or therein shall, with or without the giving of notice or the lapse of
time, or both, (i) violate any Applicable Law to which Borrower is subject
(other than relating to any Loan Party’s qualification as a “very small
business,” under the FCC Rules and to hold any License under provisions of
Applicable Law governing alien ownership of common carrier radio licenses to the
extent of any alien ownership directly or indirectly attributable to Lender
under the FCC Rules, as to which the Loan Parties make no representation or
warranty hereunder); (ii) conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, its certificate of
formation or limited liability company agreement (or similar governing
documents), any material license or permit of Borrower or any material contract
to which Borrower is a party or by which Borrower may be bound or affected or
(iii) except with respect to Borrower’s participation in the Auction and
procurement and retention of any Licenses by Borrower and except with respect to
the exercise of certain of Lender’s remedies under the Loan Documents, require
Borrower to obtain any authorization, consent, approval or waiver from, or to
make any filing with, any Governmental Authority or other Person, other than
filings to perfect security interests granted pursuant to the Security
Agreement.

 

c.                                       Guarantor has all requisite power and
authority to execute, deliver and perform its obligations under this Credit
Agreement and all other Loan Documents to which it is a party. Guarantor has
taken all action necessary to authorize this Credit Agreement and all other Loan
Documents to which it is a party, and all such documents have been duly
authorized, executed and delivered by Guarantor and are legal, valid and binding
obligations of Guarantor enforceable in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency, or other
similar laws affecting the enforcement of creditors’ rights generally or
(ii) general principles of equity.

 

d.                                      Neither the execution, delivery and
performance of this Credit Agreement or the other Loan Documents by Guarantor
nor the consummation by Guarantor of the transactions contemplated herein or
therein shall, with or without the giving of notice or the lapse of time, or
both, (i) violate any Applicable Law to which Guarantor is subject (other than
relating to Guarantor’s qualification as a “very small business,” under the FCC
Rules and to hold any FCC license under provisions of Applicable Law governing
alien ownership of common

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------


 

carrier radio licenses to the extent of any alien ownership directly or
indirectly attributable to Lender under the FCC Rules, as to which the Loan
Parties make no representation or warranty hereunder); (ii) conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, its certificate of formation, the LLC Agreement, any license or
permit of Guarantor or any material contract to which Guarantor is a party or by
which Guarantor may be bound or affected or (iii) except with respect to
Borrower’s participation in the Auction and procurement and retention of any
Licenses by Borrower and except with respect to the exercise of certain of
Lender’s remedies under the Loan Documents, require Guarantor to obtain any
authorization, consent, approval or waiver from, or to make any filing with, any
Governmental Authority or other Person, other than filings to perfect security
interests granted pursuant to the Security Agreements.

 

e.                                       Each Borrower Subsidiary once formed
will have all requisite power and authority to execute, deliver and perform its
obligations under this Credit Agreement and all other Loan Documents to which it
is a party.  Each Borrower Subsidiary once formed will have taken all action
necessary to authorize this Credit Agreement and all other Loan Documents to
which it is a party, and all such documents will have been duly authorized,
executed and delivered by such Borrower Subsidiary and will be legal, valid and
binding obligations of such Borrower Subsidiary enforceable in accordance with
their terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
generally or (ii) general principles of equity.

 

f.                                        Neither the execution, delivery and
performance of this Credit Agreement or the other Loan Documents by each
Borrower Subsidiary once formed nor the consummation by each Borrower Subsidiary
once formed of the transactions contemplated herein or therein shall, with or
without the giving of notice or the lapse of time, or both, (i) violate any
Applicable Law to which such Borrower Subsidiary is subject (other than relating
to such Borrower Subsidiary’s qualification as a “very small business,” under
the FCC Rules and to hold any FCC license under provisions of Applicable Law
governing alien ownership of common carrier radio licenses to the extent of any
alien ownership directly or indirectly attributable to Lender under the FCC
Rules, as to which the Loan Parties make no representation or warranty
hereunder); (ii) conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, its certificate of formation, the
LLC Agreement, any license or permit of such Borrower Subsidiary or any material
contract to which such Borrower Subsidiary is a party or by which it may be
bound or affected or (iii) except with respect to Borrower’s participation in
the Auction and procurement and retention of any Licenses by Borrower and except
with respect to the exercise of certain of Lender’s remedies under the Loan
Documents, require such Borrower Subsidiary to obtain any authorization,
consent, approval or waiver from, or to make any filing with, any Governmental
Authority or other Person, other than filings to perfect security interests
granted pursuant to the Security Agreement.

 

5.3                               Litigation.

 

As of the Effective Date, there is no Litigation pending or, to the actual
knowledge of the Loan Parties, threatened against any Loan Party that (a) seeks
to enjoin or obtain damages in

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------


 

respect of the consummation of the transactions contemplated hereby, including
the Loans, the Auction and the Build-Out, (b) has or would reasonably be
expected to have a Borrower Material Adverse Effect or Guarantor Material
Adverse Effect, or (c) directly or indirectly contests the validity or
enforceability of any Loan Document or the LLC Agreement, the Trademark License
Agreement or the Management Agreement.

 

5.4                               Compliance with Applicable Law.

 

Each Loan Party has complied and presently is in compliance in all material
respects with all Applicable Law, except (i) to the extent that failure to
comply with the same does not or shall not have a Borrower Material Adverse
Effect or Guarantor Material Adverse Effect and (ii) the Loan Parties make no
representation or warranty with respect to the FCC Rules relating to any Loan
Party’s qualification as a “very small business.”

 

5.5                               Subsidiaries.

 

As of the Effective Date, Borrower has no Subsidiaries.  Following the Effective
Date, Borrower shall have no Subsidiaries except as provided in Section 6.15. 
Guarantor has no Subsidiaries other than Borrower.  Each Borrower Subsidiary
once formed will have no Subsidiaries.

 

5.6                               Absence of Defaults.

 

No Loan Party is in material default under or in material violation in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any provision of its constitutive documents or contained
in any other material agreement or instrument to which it is a party or by which
it is bound or to which any of its properties is subject.

 

5.7                               Indebtedness.

 

No Loan Party has any indebtedness outstanding except the indebtedness permitted
pursuant to the terms of this Credit Agreement and obligations under the Loan
Documents.  No Loan Party is in material default under any such indebtedness.

 

5.8                               FCC Qualifications.

 

SNR qualifies and, for so long as may be required under FCC Rules in order for
Borrower and the Borrower Subsidiaries to retain the Auction Benefits shall
qualify, as a “very small business” under FCC Rules, including but not limited
to Sections 1.2110(b)(1), and 27.1106(a)(2) of the FCC Rules.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------


 

5.9                               Business and Financial Experience.

 

Each of the Loan Parties by reason of its own business and financial experience
or that of its professional advisors has the capacity to protect its own
interests in connection with the transactions contemplated hereby.

 

5.10                        Accuracy and Completeness of Information.

 

The representations and warranties of the Loan Parties contained in this Credit
Agreement or the other Loan Documents do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which the same were made.

 

Section 6.                                        Covenants of the Loan Parties

 

Each of the Loan Parties hereby covenants and agrees with Lender as follows:

 

6.1                               Use of Proceeds.

 

a.                                      Each of the Loan Parties shall use one
hundred percent (100%) of the Loan proceeds under this Credit Agreement solely
for the following purposes: (a) to make deposits, down payments, bid withdrawal
payments, or payments for Licenses in connection with the Auction; (b) to
finance the Build-Out and the initial operation of the License Systems,
including Working Capital, as contemplated by the LLC Agreement and the
Management Agreement, in connection with Licenses; and (c) to make distributions
to Guarantor to finance Guarantor’s Working Capital in accordance with the
annual business plan and budget adopted pursuant to the provisions of the LLC
Agreement, including to enable Guarantor to make Permitted Distributions due
under the LLC Agreement to its Members (including tax distributions).

 

b.                                      If the LLC Agreement is terminated by
either party pursuant to Section 13.1(b) of the LLC Agreement or if the Borrower
or any Borrower Subsidiary is at any time entitled under applicable FCC Rules to
any refunds of Auction Funds, Borrower shall apply (or shall cause the
applicable Borrower Subsidiary to apply) as promptly as reasonably practicable
and permitted under the FCC Rules to obtain a refund of all such refundable
Auction Funds.

 

6.2                               Compliance with other Agreements.

 

Each Loan Party shall at all times observe and perform all of the covenants,
conditions and obligations required to be performed by it under the LLC
Agreement, the Management Agreement and the Trademark License Agreement and all
other material agreements to which it is a party or by which it is bound, except
to the extent the failure to observe and perform such covenants, conditions and
obligations would not have a Guarantor Material Adverse Effect or a Borrower
Material Adverse Effect.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------


 

6.3                               Payment.

 

Borrower shall promptly pay to Lender the obligations due at the times and
places and in the amount and manner specified in this Credit Agreement, the Note
and the other Loan Documents.

 

6.4                               Existence.

 

Except as otherwise permitted hereunder, each Loan Party shall maintain: (a) its
limited liability company (or, if such Loan Party is not a limited liability
company, corporate or other) existence under the laws of the State of Delaware;
(b) its good standing and its right to carry on its business and operations in
Delaware and in each other jurisdiction in which the character of the properties
owned or leased by it or the business conducted by it makes such qualification
necessary and the failure to be in good standing would preclude such Loan Party
or Lender from enforcing its rights with respect to any material assets or
expose such Loan Party to any material liability and (c) all licenses, permits
and authorizations necessary to the conduct of its business.

 

6.5                               Compliance with Laws, Taxes, Etc.

 

Each Loan Party shall comply in all material respects with all Applicable Law,
such compliance to include paying before the same become delinquent all material
taxes, material assessments and material governmental charges imposed upon it or
upon its property except to the extent contested in good faith by appropriate
proceedings and for which any reserves required by GAAP have been established. 
In the event any Loan Party fails to satisfy its obligations under this
Section 6.5, as to taxes, assessments and governmental charges, Lender may, but
is not obligated to, satisfy such obligations in whole or in part and any
payments made and expenses incurred in doing so shall constitute principal
indebtedness hereunder governed by the terms of the Note and shall be paid or
reimbursed by Borrower upon demand by Lender.

 

6.6                               Books and Records.

 

Each Loan Party shall at all times keep proper books and records of accounts in
which full, true and correct entries shall be made of its transactions in
accordance with GAAP consistently applied and shall permit representatives of
Lender to examine such books and records upon reasonable request.  Each Loan
Party shall permit representatives of Lender to discuss its affairs and finances
with the principal officers of such Loan Party and its independent public
accountants, all upon reasonable notice and at such reasonable times during such
normal business hours as Lender shall reasonably request.  Borrower shall,
promptly upon request of Lender, deliver to Lender copies of all such documents,
materials, construction and operating budgets, invoices, receipts and other
information reasonably requested by Lender from time to time relating to the
Build-Out and the operation of the License Systems.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------


 

6.7                               Assets and Insurance.

 

If Borrower is a Winning Bidder in the Auction, each Loan Party shall maintain
in full force and effect from and after the first Initial Grant Date (a) an
adequate errors and omissions insurance policy; (b) such other insurance
coverage, on all properties of a character usually insured by organizations
engaged in the same or similar business against loss or damage of a kind
customarily insured against by such organizations; (c) adequate public liability
insurance against tort claims that may be asserted against such Loan Party and
(d) such other insurance coverage for other hazards as Lender may from time to
time reasonably require to protect its rights and benefits under this Credit
Agreement and the other Loan Documents.  All commercial general liability and
property damage insurance policies and any other insurance policies required to
be carried hereunder by each Loan Party shall (i) be issued by insurance
companies with a then-current Alfred M. Best Company, Inc. (or if no longer in
existence, a comparable rating service) general policy holder’s rating of “A” or
better and financial size category of Class XII or higher and otherwise
reasonably satisfactory to Lender; (ii) designate Lender as loss payee and
additional insured; (iii) be written as primary policy coverage and not
contributing with or in excess of any coverage that Lender may carry;
(iv) provide for thirty (30) days prior written notice to Lender of any
cancellation or nonrenewal of such policy and (v) contain contractual liability
coverage insuring performance by such Loan Party of the indemnity provisions of
the Loan Documents.  Each Loan Party shall promptly deliver to Lender upon
receipt and from time to time upon Lender’s request either a copy of each such
policies of insurance or certificates evidencing the coverages required
hereunder.

 

6.8                               Financial Statements and Other Reports.

 

Each Loan Party shall maintain a system of accounting (as to its own operations
and financial condition) established and administered in accordance with sound
business practices such as to permit the preparation of financial statements in
accordance with GAAP, and Borrower shall furnish or cause to be furnished to
Lender:

 

a.                                      Annual Statements. As soon as
practicable following the end of each fiscal year, but in any event within ***
after the end of each fiscal year, the audited consolidated statement of income
and audited consolidated statement of cash flows for such fiscal year and the
audited consolidated balance sheet as of the end of such fiscal year, for
Guarantor and its Subsidiaries, accompanied by the report thereon of independent
certified public accountants and accompanying notes to financial statements, on
a consolidated basis, prepared in accordance with GAAP; provided, however, that
notwithstanding the foregoing, the financial statements for the fiscal year
ended December 31, 2014 furnished or caused to furnished by Borrower need not be
audited and Borrower shall be deemed to have satisfied its obligations under
this Section 6.8(a) upon furnishing or causing to be furnished unaudited
versions of such financial statements to Lender.

 

b.                                      Quarterly Statements. As soon as
practicable following the end of each fiscal quarter (other than the fourth
fiscal quarter), but in any event within *** after the end of each such quarter,
an unaudited consolidated statement of income and unaudited consolidated

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------


 

statement of cash flows for such quarter and an unaudited balance sheet as of
the end of such quarter, for Guarantor and its Subsidiaries, on a consolidated
basis, prepared (subject to normal year-end audit adjustments and absence of
footnotes and supplemental information) in accordance with GAAP.

 

c.                                       Monthly Statements.  As soon as
possible following the end of each calendar month in each fiscal year, but in
any event within *** after the end of such month, an unaudited monthly report of
significant operating and financial statistics for Guarantor and its
Subsidiaries, including, to the extent applicable, number of subscribers,
subscriber churn statistics, minutes of use, average revenues per subscriber,
acquisition costs and capital expenditures statistics and such additional
statistics and information as may be approved for internal use by such Loan
Party, if any.

 

d.                                      Certain Notices.  Within *** after a
Loan Party has actual knowledge of their occurrence, notice of each of the
following events:

 

(i)                                     the commencement of any action, suit,
proceeding or arbitration against such Loan Party (other than any such action,
suit, proceeding or arbitration against, or commenced by, Lender), or any
material development in any such action, suit, proceeding or arbitration pending
against such Loan Party;

 

(ii)                                  any Event of Default or any other event
that would constitute an Event of Default, but for the passage of time or the
requirement that notice be given or both;

 

(iii)                               any event that would be reasonably likely to
have a Borrower Material Adverse Effect that could have an adverse effect on the
Licenses; and

 

(iv)                              the receipt by any Loan Party of any written
notice from the FCC, other than in the ordinary course of business (together
with a copy of such FCC notice).

 

e.                                       Other Information.  From time to time,
such other information regarding the business, operations, affairs and condition
(financial or otherwise) of such Loan Party as Lender may reasonably request.

 

6.9                               Indebtedness.

 

Neither Borrower, Guarantor nor any Borrower Subsidiary shall, directly or
indirectly, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any indebtedness, except:

 

a.                                      the indebtedness created under this
Credit Agreement and the other Loan Documents;

 

b.                                      purchase money financing of
telecommunications and broadband equipment incurred by any Borrower Subsidiaries
of up to Twenty Five Million and No Dollars

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------


 

($25,000,000) in the aggregate if the terms of such financing are more favorable
to such Borrower Subsidiaries than the terms of the Loans;

 

c.                                       current trade obligations incurred in
the ordinary course of business and not overdue (unless the same are being
contested in good faith and by appropriate proceedings and adequate reserves are
maintained therefor in accordance with GAAP);

 

d.                                      renewals, extensions, replacements,
refinancings or refundings of any of the foregoing that do not increase the
principal amount of the indebtedness so refinanced or refunded;

 

e.                                       the obligations of Guarantor under
Article 8 of the LLC Agreement and the obligations of Borrower and the Borrower
Subsidiaries under the Interest Purchase Agreement or any guarantees in respect
thereof, the SNR Security Agreement or the SNR Pledge Agreement;

 

f.                                        guarantees of the Guarantor, Borrower
or any Borrower Subsidiary in respect of indebtedness otherwise permitted
hereunder of the Guarantor, the Borrower or any of the Borrower Subsidiaries;
and

 

g.                                       other unsecured indebtedness of the
Borrower or any Borrower Subsidiary in an aggregate principal amount not to
exceed Twenty Five Million and No Dollars ($25,000,000.00) at any one time
outstanding.

 

6.10                        Investments.

 

None of the Loan Parties shall, except as otherwise set forth herein and subject
to the annual budget then in place under the LLC Agreement, directly or
indirectly, make or own any investment in any Person, except (a) marketable
direct obligations issued or unconditionally guaranteed by the United States
Government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within one year from the date
of acquisition thereof; (b) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having the highest rating
obtainable from either Standard & Poor’s Corporation (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (c) commercial paper maturing no more than
two hundred seventy (270) days from the date of creation thereof and, at the
time of acquisition, having the highest rating obtainable from either S&P or
Moody’s; (d) demand deposits, or time deposits maturing within one (1) year from
the date of creation thereof, including certificates of deposit issued by, any
office located in the United States of any bank or trust company that is
organized under the laws of the United States or any state thereof and whose
certificates of deposit are rated P-1 or better by Moody’s or A-1 or better by
S&P; (e) Guarantor’s investment in Borrower (including any future investments);
(f) Borrower’s investments in the Borrower Subsidiaries (including any future
investments); (g) Borrower’s investment in the Guarantor pursuant to the
Interest Purchase Agreement; (h) investments consisting of extensions of credit
in

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------


 

the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss
(whether received in bankruptcy, reorganization or otherwise); (i) guarantees
permitted under Section 6.9(f) and (ij prepaid expenses or lease, utility and
other similar deposits, in each case made in the ordinary course of business.

 

6.11                        Negative Covenants.

 

Each Loan Party agrees that it shall not take any of the actions set forth in
this Section 6.11 without the prior written approval of Lender, which approval
may be withheld in Lender’s sole and absolute discretion; provided, however,
that for so long as Lender (or one or more of its Subsidiaries or other
Affiliates) is a member of Guarantor, the approval of Lender shall be deemed
given other than with respect to Section 6.11(g) with respect to any action
taken by Borrower or Guarantor that may be taken without the approval of Lender
(or such Subsidiary or other Affiliate), as applicable, under the terms of the
LLC Agreement or for which Lender (or such Subsidiary or other Affiliate), as
applicable, has granted its approval under the terms of the LLC Agreement:

 

a.                                      Conduct, transact or otherwise engage
in, or commit to transact, conduct or otherwise engage in, any business or
operations other than the Business;

 

b.                                      Undertake any of the activities
permitted by Section 6.11(a) above or own any assets related thereto, other than
by and through the Borrower Subsidiaries except during the period prior to the
formation of the Borrower Subsidiaries as set forth in Section 6.15(a);

 

c.                                       Enter into any transaction of merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or property, whether now owned or hereafter acquired, in
each case except for Permitted Dispositions, or, except as expressly permitted
under the terms of this Credit Agreement, Article 8 of the LLC Agreement, or the
Interest Purchase Agreement, acquire by purchase or otherwise all or
substantially all the business or property of, or stock or other evidence of
beneficial ownership of, any Person, or acquire, purchase, redeem or retire any
membership interests in such Loan Party now or hereafter outstanding for value;

 

d.                                      Become liable, directly or indirectly,
contingently or otherwise, for any obligation of any other Person by
endorsement, guaranty, surety or otherwise, except in connection with (i) the
Loans and (ii) indebtedness permitted pursuant to the terms of this Credit
Agreement;

 

e.                                       Enter into any agreement containing any
provision that would be violated or breached by any borrowing hereunder or by
the performance of its obligations hereunder or under any document executed
pursuant hereto;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------


 

f.                                        Own, lease, manage or otherwise
operate any properties or assets other than in connection with the Business, or
incur, create, assume or suffer to exist any indebtedness or other consensual
liabilities or financial obligations other than as may be incurred, created or
assumed or as may exist in connection with the Business (including the Loans and
other obligations incurred by such Loan Party hereunder).  Notwithstanding the
foregoing, Borrower may invest excess funds in investments permitted under
Section 6.10; and

 

g.                                       Amend or modify its certificate of
formation or limited liability company agreement (or similar governing
document), including the LLC Agreement, in any manner that materially affects
Lender as a secured lender to any of the Loan Parties.

 

6.12                        Real Property.

 

No Loan Party shall purchase or acquire any fee interest or other estate in real
property, other than a leasehold or license interest in real property.

 

6.13                        Further Assurances.

 

a.                                      Borrower shall use its commercially
reasonable efforts to cause (i) the condition set forth in Section 2.4(a)(iv) to
be satisfied on or prior to the date that is two (2) Business Days prior to the
commencement of the Auction and (ii) the condition set forth in Section
2.4(a)(viii) to be satisfied on or prior to the Initial Loan Date.

 

b.                                      At any time and from time to time, upon
the written request of Lender, and at the expense of the Loan Parties, each Loan
Party shall promptly and duly execute and deliver such further instruments and
documents and take such further action as are necessary or reasonably required
by Lender to further carry out and consummate the transactions contemplated by
this Credit Agreement and the other Loan Documents and to perfect or effect the
purposes of this Credit Agreement and the other Loan Documents.

 

6.14                        Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Event of
Default if such action is taken or condition exists.

 

6.15                        Build-Out and Operation of the Licenses.

 

a.                                      As promptly as practicable after the
last Initial Grant Date (and in any event within *** thereafter), Borrower shall
cause to be formed a separate Borrower Subsidiary for the Licenses granted to
Borrower and shall promptly (and in any event within *** following the formation
of such Borrower Subsidiary) make the necessary filings with the FCC to obtain
its consent to the assignment of each License granted to Borrower to the
Borrower Subsidiary, and following receipt of such approval (if required),
Borrower shall assign each such

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------


 

License to the Borrower Subsidiary.  The Borrower Subsidiary that holds Licenses
shall conduct no business nor incur any obligations other than under the
Licenses and under this Credit Agreement, the other Loan Documents, the Interest
Purchase Agreement, the SNR Security Agreement and any guarantees in respect of
any of the foregoing.  In addition, Borrower shall cause to be formed a Borrower
Subsidiary that will serve as the operating subsidiary and that will not acquire
any Licenses.  Borrower shall not form nor acquire any Subsidiary that is not a
Borrower Subsidiary.

 

b.                                      The Loan Parties shall use their
respective commercially reasonable efforts to pursue the Build-Out and the
operation of the License System with respect to each License, in each case
pursuant to the Business Plan (as defined in the LLC Agreement), subject to the
availability of adequate capital resources to effect the same (as determined in
the reasonable business judgment of the Loan Parties).

 

c.                                       In the event of a termination of the
Management Agreement or any replacement thereof, on or prior to the expiration
of the applicable notice period for such termination, and provided that, if
Lender (or its Subsidiary or other Affiliate) is the terminated manager, it has
complied with the transition provisions of Section 10.4 of the Management
Agreement, Borrower shall enter into a management agreement for the License
Systems with another Person who is reasonably capable of providing a quality of
service better or substantially similar to that provided by Lender under the
Management Agreement.

 

6.16                        Dividends, Distributions or Return of Capital.

 

a.                                      Each Loan Party agrees that it shall
not, without the prior approval of Lender, which approval may be withheld in
Lender’s sole and absolute discretion, make any dividend, distribution or return
of capital or other payments to any Loan Party or its Affiliates, except that
(i) Borrower and the Borrower Subsidiaries may make Permitted Distributions to
Guarantor (and Guarantor to its Members) or to SNR, as applicable; (ii) Borrower
may make distributions to Guarantor for the payment of Guarantor’s expenses to
the extent consistent with the Business Plan and budget then in effect under the
LLC Agreement; (iii) Borrower may make payments of Management Fees to SNR
pursuant to (and as defined in) Section 6.6 of the LLC Agreement and (iv) so
long as no default shall have occurred and be continuing or would result
therefrom, Borrower and the Borrower Subsidiaries may make distributions or
returns of capital to Guarantor (and Guarantor to its Members) solely from
Excess Cash, if, in the case of clause (iv) only, after giving effect to such
proposed distribution or return of capital the aggregate amount of all such
distributions and returns of capital paid or made in any fiscal year (including,
without duplication, distributions described in clauses (i), (ii) and
(iii) above) would be less than fifty percent (50%) of the Consolidated Net
Income for the fiscal year immediately preceding the fiscal year in which such
distribution or return of capital is paid or made.

 

b.                                      For purposes of this Section 6.16, the
following term shall have the following meaning:

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

34

--------------------------------------------------------------------------------


 

(i)                                     “Consolidated Net Income” means, for any
fiscal year, the net income of Guarantor and its Subsidiaries (without giving
effect to extraordinary gains or extraordinary losses) calculated on a
consolidated basis, in accordance with GAAP consistently applied.

 

c.                                       Borrower shall not amend or waive (and
Guarantor shall cause Borrower not to amend or waive) any term or provision of
the Interest Purchase Agreement, the SNR Security Agreement or the SNR Pledge
Agreement without the prior written consent of Lender, in its sole discretion
(provided that if such amendment or waiver would not be adverse to the Lender’s
rights and remedies under the Loan Documents, then the Lender shall not
unreasonably withhold, condition or delay such consent).

 

6.17                        Liens.

 

No Loan Party shall create or permit to exist at any time, any mortgage, deed of
trust, trust deed, lien, security interest, pledge, charge or other encumbrance
against any of its property or assets (including any owned or leased real
property or other real property estate) now owned or hereafter acquired, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect thereof, except for Permitted Liens and except for the SNR Lien and
the SNR Pledge Agreement, and shall, at its sole cost and expense, promptly take
all such action as may be necessary duly to discharge, or cause to be discharged
all such mortgages, deeds of trust, trust deeds, liens, security interests,
pledges, charges or other encumbrances.

 

6.18                        Disposition of Assets.

 

Each Loan Party agrees that it shall not, without the prior written approval of
Lender, which approval may be withheld in Lender’s sole and absolute discretion,
sell, lease, convey, transfer, or otherwise dispose of its property or assets
now owned or hereafter acquired except in the ordinary course of business,
except for any Permitted Disposition and except to any wholly owned Subsidiary
of Borrower; provided that the net cash proceeds from each such Permitted
Disposition closed following any SNR exercise of its Put Right are paid to SNR
to satisfy, in whole or in part, the obligations of Guarantor under the Put
Right or the obligations of Borrower and the Borrower Subsidiaries under the
Interest Purchase Agreement and any guarantees with respect thereto, the SNR
Security Agreement and the SNR Pledge Agreement (and in each case, to the extent
that there are net cash proceeds in excess of the amount required to satisfy
such obligations, such excess is retained by Borrower as collateral subject to
Lender’s security interest under the Loan Documents).

 

6.19                        Separateness Covenants.

 

a.                                      Each Loan Party shall, and shall cause
each of its Subsidiaries to, (i) to the extent that such entities have one or
more deposit accounts, each maintain their own deposit account or accounts,
separate from the accounts of Lender and its Subsidiaries and joint ventures,
with commercial banking institutions and (ii) not commingle their funds with
those of Lender or any of its Subsidiaries or joint ventures;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

35

--------------------------------------------------------------------------------


 

b.                                      Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain separate addresses from the addresses of
Lender and its Subsidiaries and joint ventures, or to the extent the any Loan
Party or any of its Subsidiaries may have offices in the same location as Lender
or any of its Subsidiaries or joint ventures, to maintain a fair and appropriate
allocation of overhead costs among them, with each such entity bearing its fair
share of such expense;

 

c.                                       Guarantor shall issue quarterly and
annual consolidated financial statements from time to time as prepared in
accordance with GAAP, consistently applied;

 

d.                                      Each Loan Party shall, and shall cause
each of its Subsidiaries to, (i) each maintain its separate status as a limited
liability company and (ii) each conduct its affairs in accordance with its
certificate of formation and limited liability company agreement and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and managers’ meetings
appropriate to authorize company action, keeping separate and accurate minutes
of its meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, payroll and intercompany
transaction accounts, to the extent applicable;

 

e.                                       Each Loan Party shall not, and shall
not permit any of its Subsidiaries to, (i) assume or guarantee any of the
liabilities of, or pledge any of its assets as security for the liabilities of,
Lender or any of its Subsidiaries or joint ventures or (ii) hold out the credit
of Lender or any of its Subsidiaries or joint ventures as being able to satisfy
the obligations of such Loan Party or any of its Subsidiaries (which shall be
deemed not to refer to any disclosure by such Loan Party or any of its
Subsidiaries of any capital contributions or loans that Lender or any of its
Subsidiaries is required to make to such Loan Party or any of its Subsidiaries
or of any other obligations that Lender or any of its Subsidiaries is required
to perform for the benefit of such Loan Party or any of its Subsidiaries),
except with respect to any guarantees or assumptions of indebtedness or other
liabilities that have been expressly agreed to by Lender or any of its
Subsidiaries in writing;

 

f.                                        Each Loan Party shall not, and shall
cause each of its Subsidiaries not to, authorize the use of its name or
trademarks or service marks by Lender or any of its Subsidiaries or joint
ventures, except pursuant to a written license agreement;

 

g.                                       Each Loan Party shall not, and shall
not permit any of its Subsidiaries to, except as permitted under the Trademark
License Agreement, conduct its own business with suppliers of goods and
services, lenders or purchasers of securities in the name of Lender or any of
its Subsidiaries or joint ventures; and

 

h.                                      If any Loan Party or any of its
Subsidiaries obtains actual knowledge that Lender or any of its Subsidiaries or
joint ventures has represented or indicated to any supplier of goods and
services to, lender to or purchaser of securities of any Loan Party or any of
its Subsidiaries that the credit of Lender or any of its Subsidiaries or joint
ventures is

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

36

--------------------------------------------------------------------------------


 

available to satisfy the obligations of any Loan Party or any of its
Subsidiaries (which shall be deemed not to refer to any disclosure by Lender or
any of its Subsidiaries or joint ventures of any capital contributions or loans
that Lender or any of its Subsidiaries is required to make to any Loan Party or
any of its Subsidiaries or of any other obligations that Lender or any of its
Subsidiaries is required to perform for the benefit of any Loan Party or any of
its Subsidiaries), other than with respect to any guarantees or assumptions of
indebtedness or other liabilities that have been expressly agreed to by Lender
or any of its Subsidiaries in writing, then each such Loan Party shall, and
shall cause each of its Subsidiaries to, provide written notice to any person to
whom such representation or indication was made, to make clear that the credit
of Lender and its Subsidiaries and joint ventures is not available to satisfy
the obligations of such Loan Party or any of its Subsidiaries, other than with
respect to any guarantees or assumptions of indebtedness or other liabilities
that have been expressly agreed to by Lender or any of its Subsidiaries in
writing.

 

Section 7.                                        Events of Default and their
Effect

 

7.1                               Events of Default.

 

The occurrence and continuance of any of the following shall constitute an Event
of Default under this Credit Agreement and the Note (each, an “Event of
Default”):

 

a.                                      Failure to Pay. Borrower fails to pay
when due and payable any principal payment, interest or other payment required
under the terms of this Credit Agreement or the Note that is not cured within
five (5) Business Days after the date on which Lender delivers notice to
Borrower that such payment is past due; or

 

b.                                      Breaches of Other Covenants. Any Loan
Party fails to observe or perform in any material respect any covenant,
obligation or agreement contained in this Credit Agreement or any covenant,
obligation or agreement under any of the other Loan Documents (or, with respect
to any portion of any such covenant, obligation or agreement which is qualified
by materiality, any Loan Party fails to observe or perform such portion of such
covenant, obligation or agreement in any respect, taking into account such
qualifications) and such failure shall continue unremedied for thirty (30) days
after the earlier of (i) notice thereof from Lender or (ii) the actual knowledge
of such failure by a senior executive officer of such Loan Party; provided,
however, that a failure to observe any covenant set forth in Section 6.11,
Section 6.16 or Section 6.18 shall constitute an Event of Default immediately
upon the occurrence thereof and without any cure period; provided, further, that
no such failure shall be an Event of Default if such failure was caused by
Lender or one of its Subsidiaries or other Affiliates (whether as Lender, the
Management Company or otherwise) or consented to by Lender or one of its
Subsidiaries or other Affiliates; or

 

c.                                       Bankruptcy or Insolvency Proceedings.
(i) Any Loan Party (A) applies for or consents to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property; (B) is unable, or admits in writing its inability, to pay its
debts generally as they mature; (C) makes a general assignment for the benefit
of its or

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

37

--------------------------------------------------------------------------------


 

any of its creditors; (D) is dissolved or liquidated in full or in part;
(E) becomes insolvent (as such term may be defined or interpreted under
Applicable Law); (F) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or (G) takes any action for the purpose of effecting any of the foregoing or
(ii) a case or proceeding under the bankruptcy laws of the United States now or
hereafter in effect or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law of any jurisdiction now or
hereafter in effect is filed against any Loan Party or all or any part of its
properties and such application is not dismissed, bonded or discharged within
sixty (60) days after the date of its filing or such Loan Party shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of any such action or proceeding or the
relief requested is granted sooner; or

 

d.                                      Representations and Warranties. Any
representation or warranty made by any Loan Party herein or in any other Loan
Document shall be false as of the date made (or deemed made) in any material
respect, and not cured prior to the expiration of any applicable cure period,
(except that no breach of any representation or warranty made by any Loan Party
in Section 5.4, 5.6 or 5.7 shall be an Event of Default if such breach was
caused by Lender or one of its Subsidiaries or other Affiliates (whether as
Lender, the Management Company or otherwise) or consented to by Lender or one of
its Subsidiaries or other Affiliates; or

 

e.                                       Change in Control. The occurrence of
any Borrower Change in Control Event or Guarantor Change in Control Event; or

 

f.                                        Termination of LLC Agreement. The
termination of the LLC Agreement in accordance with its terms; or

 

g.                                       Loan Documents. Any Loan Document
ceases to be in full force and effect or any lien in favor of Lender ceases to
be, or is not, valid, perfected and prior to all other liens and security
interests (other than Permitted Liens and the SNR Lien), except (i) as a result
of Lender’s relinquishment of possession of any unit certificates, promissory
notes or other documents delivered to it under the Security Agreement or the
Pledge Agreement; (ii) where the perfection of such liens is pending during the
transmission to the appropriate filing office of applicable and appropriate
documentation required by Applicable Law to perfect such liens; (iii) with
respect to intellectual property collateral, where the perfection of such liens
may not be accomplished by recording in the United States Patent and Trademark
Office and/or the United States Copyright Office and the filing of Uniform
Commercial Code financing statements or where the time period contemplated in
the applicable Security Agreement has not expired or (iv) as a result of the
release of such lien as a result of a Permitted Disposition or other disposition
hereunder in accordance with the terms of the Intercreditor and Subordination
Agreement, the Security Agreement or the Pledge Agreement; or

 

h.                                      Loss of Status. SNR or any Loan Party
admits, or it is determined in an order, notice or ruling of the FCC, that SNR
or any Loan Party holding FCC Licenses has ceased to qualify as a “very small
business” under FCC Rules, including but not limited to,

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

38

--------------------------------------------------------------------------------


 

Sections 1.2110(b), and 27.1106(a)(2) of the FCC Rules, if such qualification is
then required under FCC Rules in order for Borrower and the Borrower
Subsidiaries to retain the Auction Benefits; or

 

i.                                          Cross Default. Any Loan Party
(i) defaults in making payments of any indebtedness permitted under Section 6.9
that is outstanding in a principal amount of at least Five Million and No
Dollars ($5,000,000.00) (but excluding indebtedness outstanding hereunder or
under the Interest Purchase Agreement or Article 8 of the LLC Agreement) on the
scheduled due date with respect thereto beyond the period of grace, if any,
provided in the instrument or agreement under which such indebtedness was
created; (ii) defaults in making any payment of any interest on such
indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such indebtedness was created or (iii) defaults in the
observance or performance of any other agreement or condition relating to such
indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, in each case, beyond the applicable grace period, if any,
which default permits the lender thereunder to declare such indebtedness to be
due and payable prior to its stated maturity; provided, however, that any such
default by a Loan Party shall not be an Event of Default hereunder if and to the
extent that, and for so long as, such Loan Party’s default is proximately caused
by Lender’s (or its assignee’s) failure to satisfy its funding obligations under
this Credit Agreement or the LLC Agreement; or

 

j.                                         Borrower Material Adverse Effect.  A
Borrower Material Adverse Effect caused directly or indirectly by any Loan Party
that could have an adverse effect on the Licenses.

 

7.2                               Remedies Upon Event of Default.

 

a.                                      If any Event of Default shall occur and
be continuing then Lender, upon notice to the Borrower, may do any or all of the
following: (i) terminate or reduce the commitment of Lender to make Loans to
Borrower under this Credit Agreement; (ii) declare all obligations of Borrower
hereunder and under the Note to be immediately due and payable, whereupon the
Borrower Obligations hereunder and under the Note shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived, anything in this Credit Agreement or
in any other Loan Document to the contrary notwithstanding; (iii) enforce its
rights under any one or more of the Loan Documents in accordance with Applicable
Law; (iv) subject to prior FCC approval, if required, without any obligation to
do so, make disbursements to or on behalf of Borrower or any of its Subsidiaries
to cure any default and render any performance under any other agreement by
Borrower or any of the Borrower Subsidiaries and (v) subject to prior FCC
approval, if required, perform on behalf of Borrower or any of the Borrower
Subsidiaries any and all work and labor necessary to build, operate and maintain
the License System; provided that upon the occurrence of any Event of Default
under Section 7.1(c), 7.1(e) or 7.1(h) the commitment of Lender shall
immediately terminate and all Borrower Obligations shall automatically become
immediately due and payable without notice or demand of any kind.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

39

--------------------------------------------------------------------------------


 

b.                                      Upon the occurrence of any Event of
Default and at any time thereafter so long as any Event of Default shall be
continuing, Lender may proceed to protect and enforce this Credit Agreement, the
Note and the other Loan Documents by suit or suits or proceedings in equity, at
law or in bankruptcy, and whether for the specific performance of any covenant
or agreement herein contained or in execution or aid of any power herein
granted, or for foreclosure hereunder, or for the appointment of a receiver or
receivers for the collateral subject to the applicable Loan Documents or for the
recovery of judgment for the indebtedness secured thereby or for the enforcement
of any other proper, legal or equitable remedy available under Applicable Law.

 

c.                                       Borrower shall pay to Lender forthwith
upon demand any and all expenses, costs and other amounts to the extent due
hereunder or under the other Loan Documents, whether incurred before, after or
during the exercise of any of the foregoing remedies, including all reasonable
legal fees and other reasonable costs and expenses incurred by Lender by reason
of the occurrence of any Event of Default, the enforcement of this Credit
Agreement and the other Loan Documents and/or the preservation of Lender’s
rights hereunder and under the other Loan Documents.

 

d.                                      Any and all remedies of Lender
hereunder, including those described in Sections 7.2(a) through (c), inclusive,
above are subject to the terms of the Intercreditor and Subordination Agreement
and must be exercised in accordance therewith.

 

Section 8.                                        Miscellaneous

 

8.1                               Entire Agreement.

 

This Credit Agreement and the other Loan Documents, together with any schedules
and exhibits hereto and thereto, constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersede all prior and all contemporaneous oral or written negotiations,
proposals, offers, agreements, commitments and understandings relating to such
subject matter.

 

8.2                               Successors and Assigns.

 

Neither this Credit Agreement nor any Loan Documents may be assigned by any Loan
Party without the consent of Lender, which consent may be withheld in its sole
and absolute discretion.  Lender may assign all or a portion of its rights under
this Credit Agreement or any Loan Documents to an Affiliate of Lender without
the consent of the Loan Parties; provided that such Affiliate of Lender agrees
to be bound by all of the terms hereof and thereof and of the Intercreditor and
Subordination Agreement; provided, further, that, unless Borrower otherwise
consents in its sole and absolute discretion, Lender shall remain obligated
under this Credit Agreement to make all Loans required hereunder.  In addition,
Lender may assign all of its rights under this Credit Agreement and the Loan
Documents to a creditworthy third party who purchases all of the membership
interests in Guarantor owned by Lender and its Affiliates without the consent of
the Loan Parties; provided that Lender and its Affiliates have complied

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

40

--------------------------------------------------------------------------------


 

with the requirements of Section 7.1(a) of the LLC Agreement; provided, further,
that unless Borrower otherwise consents in its sole and absolute discretion,
Lender shall remain obligated under this Credit Agreement to make all Loans
required hereunder (and not otherwise made by the assignee) until the date that
is one hundred eighty (180) days after the date of such assignment.  Except as
provided in the immediately preceding proviso, no such permitted assignment
shall relieve any party hereto of any liability for a breach of this Credit
Agreement or of any other Loan Document or of the Intercreditor and
Subordination Agreement by such party or its assignee.  This Credit Agreement,
the Loan Documents and the Intercreditor and Subordination Agreement each shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs or successors in interest.

 

8.3                               Remedies Cumulative.

 

Notwithstanding anything to the contrary herein, all rights, powers and remedies
provided to Lender under this Credit Agreement and under the other Loan
Documents or otherwise available in respect hereof or thereof, at law or in
equity, shall not be mutually exclusive and shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any one or more
right, power or remedy thereof by Lender pursuant to this Credit Agreement or
the other Loan Documents shall not preclude the simultaneous or later exercise
by Lender of any other such right, power or remedy by Lender hereunder or under
Applicable Law or the principles of equity.

 

8.4                               Indemnity; Reimbursement of Lender.

 

a.                                      Each Loan Party agrees to indemnify,
defend and hold Lender and its Affiliates, directors, employees, attorneys or
agents harmless from and against any and all claims, demands, losses, judgments
and liabilities (including but not limited to, liabilities for penalties) of any
nature (“Claims”), and to reimburse Lender for all reasonable and documented
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
expenses, arising from any of the Loan Documents or the exercise of any right or
remedy granted to Lender hereunder or thereunder, other than any Claim
(including of Borrower) arising from Lender’s gross negligence, willful
misconduct or bad faith, or from Lender’s failure to comply with its obligations
under this Credit Agreement or any other Loan Document.  In no event shall
Lender be liable for any matter or thing in connection with the Loan Documents
other than to account for moneys actually received by Lender in accordance with
the terms hereof.  In addition, in no event shall any party hereto be liable for
any indirect, incidental, consequential or special damages (including damages
for harm to business, lost revenues, lost savings, or lost profits suffered by
any of the Loan Parties, Lender or other Persons), regardless of the form of
action, whether in contract, warranty, strict liability, or tort, including
negligence of any kind whether active or passive, and regardless of whether
Lender or the Loan Parties knew of the possibility that such damages could
result.

 

b.                                      All indemnities contained in this
Section 8.4 and elsewhere in this Credit Agreement shall survive the expiration
or earlier termination of this Credit Agreement.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

41

--------------------------------------------------------------------------------


 

8.5                               Highest Lawful Rate.

 

Anything herein to the contrary notwithstanding, the obligations of Borrower on
the Note shall be subject to the limitation that payments of interest shall not
be required, for any period for which interest is computed hereunder, to the
extent that contracting for or receipt thereof would be contrary to provisions
of any Applicable Law applicable to Lender limiting the highest rate of interest
that may be lawfully contracted for, charged or received by Lender, as
determined by a final Judgment of a court of competent jurisdiction.  Any
interest paid in excess of such highest rate shall be applied to the principal
balance of the Borrower Obligations.

 

8.6                               Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one instrument.

 

8.7                               Amendment; Waiver.

 

Neither this Credit Agreement nor any provision hereof may be amended, modified,
or waived except in a writing signed by the parties.  No failure or delay of any
party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce any such right or power,
preclude any other further exercise thereof or the exercise of any other right
or power.  No waiver by any party of any departure by any other party from any
provision of this Credit Agreement shall be effective unless the same shall be
in a writing signed by the party against which enforcement of such waiver or
consent is sought, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice or similar communication by any party to another shall entitle such other
party to any other or further notice or similar communication in similar or
other circumstances, except as specifically provided herein.

 

8.8                               Payments on Business Days.

 

Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day other than a Business Day, such payment may be made on the next
succeeding Business Day and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.

 

8.9                               Expenses.

 

Except as specifically provided herein, each party hereto shall pay all costs
and expenses incurred by it or on its behalf in connection with this Credit
Agreement, including the preparation of this Credit Agreement, and the
transactions contemplated hereby, including, without limiting the generality of
the foregoing, fees, and expenses of its own consultants, accountants, and
counsel.  Notwithstanding the foregoing, Borrower shall pay, immediately

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

42

--------------------------------------------------------------------------------


 

when due, all present and future stamp and other like duties and applicable
taxes, if any, to which this Credit Agreement may be subject or give rise.

 

8.10                        Notices.

 

All notices or requests that are required or permitted to be given pursuant to
this Credit Agreement shall be given in writing and shall be sent by facsimile
transmission, or by first-class certified mail, postage prepaid, or by overnight
courier service, charges prepaid, to the party to be notified, addressed to such
party at the address(es) set forth below, or sent by facsimile to the fax
number(s) set forth below, or such other address(es) or fax number(s) as such
party may have substituted by written notice (given in accordance with this
Section) to the other party.  The sending of such notice with confirmation of
receipt of the complete transmission (in the case of facsimile transmission) or
receipt of such notice (in the case of delivery by first-class certified mail or
by overnight courier service) shall constitute the giving thereof.

 

If to be given to Borrower:

If to be given to Lender:

Attn: John Muleta

American AWS-3 Wireless III L.L.C.

 

Attn: EVP, Corporate Development

 

 

If by overnight courier service:

If by overnight courier service:

200 Little Falls Street, Suite 102

9601 South Meridian Blvd.

Falls Church, VA 22046

Englewood, Colorado 80112

 

 

 

If by first-class certified mail:

If by first-class certified mail:

P.O. Box 6655

200 Little Falls Street, Suite 102

Englewood, Colorado 80155

Falls Church, VA 22046

 

 

 

If by facsimile:

If by facsimile:

Fax #: (888) 804-0321

Fax #: (303) 723-2020

 

 

cc: Venable LLP

cc: Office of the General Counsel

Spear Tower

American AWS-3 Wireless III L.L.C.

One Market Plaza

 

Suite 4025

If by overnight courier service:

San Francisco, CA 94105

Attention: Arthur E. Cirulnick

Same address as noted above for Lender overnight courier delivery

Fax: (415) 653-3755

 

 

 

 

If by first-class certified mail:

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

43

--------------------------------------------------------------------------------


 

 

Same address as noted above for Lender first- class certified mail delivery

 

 

 

If by facsimile:

 

Fax #: (303) 723-2050

 

8.11                        Severability.

 

Subject to Section 8.12, each provision of this Credit Agreement shall be
construed as separable and divisible from every other provision and the
enforceability of any one provision shall not limit the enforceability, in whole
or in part, of any other provision.  In the event that a court or administrative
body of competent jurisdiction holds any provision of this Credit Agreement to
be invalid, illegal, void or less than fully enforceable as to time, scope or
otherwise, the parties agree that such provision shall be construed by limiting
and reducing it so that such provision is valid, legal, and fully enforceable
while preserving to the greatest extent permissible the original intent of the
parties; the remaining terms and conditions of this Credit Agreement shall not
be affected by such alteration, and shall remain in full force and effect.

 

8.12                        Reformation.

 

a.                                      If the FCC should (i) change any FCC
Rule in a manner that would adversely affect the enforceability of this Credit
Agreement; (ii) directly or indirectly reject or take action to challenge the
enforceability of this Credit Agreement or (iii) take any other steps
whatsoever, on its own initiative or by petition from another Person, to
challenge or deny the transactions contemplated hereby or the eligibility of the
License Company to hold any of the licenses won in the Auction or the ability of
the License Company to realize the Auction Benefits (each, an “Adverse FCC
Action”), then the parties shall promptly consult with each other and negotiate
in good faith to reform and amend this Credit Agreement so as to eliminate or
amend to make unobjectionable any portion that is the subject of any Adverse FCC
Action (each, an “Adverse FCC Action Reformation”).  Furthermore, subject to
consent in writing by Lender, in the event of an Adverse FCC Action, the parties
other than Lender (the “Non-American III Parties”) shall use their best efforts
with respect to all aspects of the Adverse FCC Action to agree upon an Adverse
FCC Action Reformation with Lender; provided, however, that in the event that an
element of any such Adverse FCC Action materially adversely impacts the material
economic benefits of the Non-American III Parties (each, an “Economic Element”),
then the Non-American III Partiess may use commercially reasonable efforts
solely with respect to the Economic Element of the Adverse FCC Action to agree
upon an Adverse FCC Action Reformation with Lender.  None of the parties hereto
shall take any action that is reasonably likely to contribute to such Adverse
FCC Action.

 

b.                                      If the FCC should determine that a
portion of this Credit Agreement or any of the other Loan Documents, after
having been reformed pursuant to paragraph (a) above, continues to violate FCC
Rules, then such provisions shall be null and void

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

44

--------------------------------------------------------------------------------


 

and the remainder of this Credit Agreement and the other Loan Documents shall
continue in full force and effect; provided that the relative economic and other
rights and benefits expected to be derived by the parties hereunder are
preserved.

 

8.13                        Governing Law.

 

This Credit Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York applicable to agreements made and to be
performed wholly within such jurisdiction, without regard to principles of
conflicts of law provisions of that or of any other state, all rights and
remedies being governed by said laws.

 

8.14                        Arbitration.

 

a.                                      Arbitration.  Any controversy or claim
arising out of or relating to this Credit Agreement or any of the other Loan
Documents, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.  Within *** after the
commencement of arbitration, each party shall select one Person to act as
arbitrator and the two selected shall select a third arbitrator within *** of
their appointment.  If the arbitrators selected by the parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be selected
by the American Arbitration Association.  The place of arbitration shall be
Chicago, Illinois or such other place as the parties may agree.  The arbitrators
shall be knowledgeable in the wireless broadband industry and public auctions of
FCC licenses.  Notwithstanding the foregoing, if the arbitration is consolidated
with a then pending arbitration proceeding pursuant to Section 8.14(d), then the
arbitrators and the place of arbitration for such then pending proceeding shall
be the arbitrators and place of arbitration hereunder.

 

b.                                      Interim Relief.  Any party may apply to
the arbitrators seeking injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved.  Either party also may,
without waiving any remedy under this Credit Agreement or any of the other Loan
Documents, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal’s determination of the merits of the controversy).

 

c.                                       Award.  The award shall be made within
*** of the filing of the notice of intention to arbitrate, and the arbitrators
shall agree to comply with this schedule before accepting appointment.  However,
this time limit may be extended by agreement of the parties and the arbitrators
if necessary.

 

d.                                      Consent to Consolidation of
Arbitrations.  Each party irrevocably consents to consolidating any arbitration
proceeding under this Credit Agreement and/or any of the other Loan Documents
with any other arbitration proceedings involving any party that may

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

45

--------------------------------------------------------------------------------


 

be then pending that are brought under the LLC Agreement, the Trademark License
Agreement or the Management Agreement.

 

e.                                       Venue.  Each party hereto irrevocably
and unconditionally consents to the exclusive jurisdiction of the courts of the
State of Delaware and of the United States District Courts located in the State
of Delaware for entering of any judgment on the award rendered by the
arbitrators; provided that if such courts do not have jurisdiction to enforce
such judgment, then the parties may enter such judgment in any other court
having jurisdiction thereof.

 

8.15                        Lender’s Discretion.

 

Unless this Credit Agreement shall otherwise expressly provide, Lender shall
have the right to make any decision, grant or withhold any consent, and exercise
any other right or remedy hereunder in its sole and absolute discretion.

 

8.16                        No Third-Party Beneficiaries.

 

This Credit Agreement is entered into solely for the benefit of the parties and
no Person, other than the parties and their respective successors and permitted
assigns, may exercise any right or enforce any obligation hereunder, and nothing
herein expressed or implied will create or be construed to create any
third-party beneficiary rights hereunder. Notwithstanding the foregoing, nothing
in this Credit Agreement shall impair, as between the Borrower and the Borrower
Subsidiaries and SNR, or as between the Borrower and the Borrower Subsidiaries
and Lender, the obligations of the Borrower and the Borrower Subsidiaries to pay
principal, interest, fees, and other amounts as provided in the Interest
Purchase Agreement or the SNR Security Documents, or in the Intercreditor and
Subordination Agreement or the Loan Documents, respectively.

 

8.17                        Further Assurances.

 

Each party shall execute and deliver any such further documents and shall take
such further actions as any other party may at any time or times reasonably
request, at the expense of the requesting party, consistent with the provisions
hereof in order to carry out and effect the intent and purposes of this Credit
Agreement.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Credit Agreement, or
have caused this Credit Agreement to be signed in their respective names by an
officer, hereunto duly authorized, on the date first written above.

 

AMERICAN AWS-3 WIRELESS III L.L.C.,

 

SNR WIRELESS LICENSECO, LLC

as Lender

 

as Borrower

 

 

 

 

 

By SNR Wireless HoldCo, LLC, Its sole member

 

 

By SNR Wireless Management, LLC, Its Manager

By:

 

 

 

By Atelum LLC, Its Manager

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: John Muleta

 

 

Title: Managing Member

 

 

 

 

 

 

SNR WIRELESS HOLDCO, LLC

 

 

as Guarantor

 

 

 

 

 

By SNR Wireless Management, LLC, Its Manager

 

 

By Atelum LLC, Its Manager

 

 

 

 

 

 

By:

 

 

 

Name: John Muleta

 

 

Title: Managing Member

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED

CREDIT AGREEMENT BETWEEN AMERICAN AWS-3 WIRELESS III L.L.C., SNR

WIRELESS LICENSECO, LLC AND SNR WIRELESS HOLDCO, LLC

 

This First Amendment (“Amendment”) to the First Amended and Restated Credit
Agreement of American AWS-3 Wireless III L.L.C. (“Lender”), SNR Wireless
LicenseCo, LLC (“Borrower”), and SNR Wireless HoldCo, LLC (“Guarantor”) dated as
of October 13, 2014 (the “Credit Agreement”) is made and entered into as of
February 12, 2015.

 

WHEREAS, in connection with the auction designated by the Federal Communications
Commission as Auction Number 97 (the “Auction”), Lender, Borrower and Guarantor
desire to modify the way in which the Winning Bidder Balance Amount Loan is made
and to ratify the manner in which the loan for the Initial Loan Amount was made.

 

NOW THEREFORE, in consideration of the mutual promises and obligations contained
herein and in the Credit Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby amend the Credit Agreement on the
terms and conditions contained herein.

 

Notwithstanding Section 2.2 of the Credit Agreement, the parties hereto have
agreed as follows:

 

1.              Lender may make the Winning Bidder Balance Amount Loan via
direct payment to the FCC on behalf of the Borrower on or prior to March 2, 2015
simultaneously with the $115,845,300.44 capital contribution being made by
Lender pursuant to Section 2 of the First Amendment to the First Amended and
Restated Limited Liability Company Agreement of Guarantor of even date herewith.

 

2.              Lender, Borrower and Guarantor hereby ratify the $350,200,000.00
loan made by Lender on October 15, 2014 via direct payment to the FCC on behalf
of the Borrower, as a loan of the Initial Loan Amount under Section 2.2(a)(i) of
the Credit Agreement.

 

3.              Terms used herein without definition shall have the meanings set
forth in the Credit Agreement.  Except as specifically agreed and amended
hereby, the Credit Agreement remains in full force and effect.  This Amendment
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

AMERICAN AWS-3 WIRELESS III L.L.C.

 

 

as Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SNR WIRELESS LICENSECO, LLC

 

 

as Borrower

 

 

By SNR Wireless HoldCo, LLC, Its sole member

 

 

By SNR Wireless Management, LLC, Its Manager

 

 

By Atelum LLC, Its Manager

 

 

 

 

 

By:

 

 

 

Name:

John Muleta

 

 

Title:

Managing Member

 

 

 

 

 

SNR WIRELESS HOLDCO, LLC

 

 

as Guarantor

 

 

By SNR Wireless Management, LLC, Its Manager

 

 

By Atelum LLC, Its Manager

 

 

 

 

 

By:

 

 

 

Name:

John Muleta

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------